 

Exhibit 10.2

 

EXECUTION VERSION

 



 

 



$80,000,000

 

CREDIT AGREEMENT
dated as of August 8, 2012,

 

by and among


 

HGC Holdings LLC,

 

as Borrower,
the Lenders referred to herein,
as Lenders,
and

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

WELLS FARGO SECURITIES, LLC,
as Sole Lead Arranger and Sole Book Manager

 

 



 

 

 



 

Table of Contents

 



    Page       ARTICLE I DEFINITIONS 1       SECTION 1.1 Definitions 1      
SECTION 1.2 Other Definitions and Provisions 21       SECTION 1.3 Accounting
Terms 21       SECTION 1.4 UCC Terms 21       SECTION 1.5 Rounding 21      
SECTION 1.6 References to Agreement and Laws 21       SECTION 1.7 Times of Day
22       SECTION 1.8 Guaranty Obligations 22       SECTION 1.9 Covenant
Compliance Generally 22       ARTICLE II TERM LOAN FACILITY 22       SECTION 2.1
Term Loan 22       SECTION 2.2 Procedure for Advance of Term Loan 22      
SECTION 2.3 Repayment of Term Loans 22       SECTION 2.4 Prepayments of Term
Loans 23       ARTICLE III GENERAL LOAN PROVISIONS 24       SECTION 3.1 Interest
24       SECTION 3.2 Notice and Manner of Conversion or Continuation of Loans 25
      SECTION 3.3 Fees 26       SECTION 3.4 Manner of Payment 26       SECTION
3.5 Evidence of Indebtedness 26       SECTION 3.6 Adjustments 26       SECTION
3.7 Obligations of Lenders 27       SECTION 3.8 Changed Circumstances 28      
SECTION 3.9 Indemnity 29       SECTION 3.10 Increased Costs 29       SECTION
3.11 Taxes 30       SECTION 3.12 Mitigation Obligations; Replacement of Lenders
32       SECTION 3.13 Defaulting Lenders 33       ARTICLE IV CONDITIONS OF
CLOSING AND BORROWING 34       SECTION 4.1 Conditions to Closing and Initial
Extensions of Credit 34       SECTION 4.2 Conditions to All Extensions of Credit
38

 

-i-

 

 



Table of Contents

(continued)



 

  Page     ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE BORROWER 38      
SECTION 5.1 Organization; Power; Qualification 39       SECTION 5.2 Ownership 39
      SECTION 5.3 Authorization Enforceability 39       SECTION 5.4 Compliance
of Agreement, Loan Documents and Borrowing with Laws, Etc. 39       SECTION 5.5
Compliance with Law; Governmental Approvals 40       SECTION 5.6 Tax Returns and
Payments 40       SECTION 5.7 Capital Structure 40       SECTION 5.8
Environmental Matters 40       SECTION 5.9 Employee Benefit Matters 41      
SECTION 5.10 Margin Stock 42       SECTION 5.11 Government Regulation 42      
SECTION 5.12 Material Contracts 42       SECTION 5.13 Employee Relations 42    
  SECTION 5.14 Burdensome Provisions 42       SECTION 5.15 Financial Statements
43       SECTION 5.16 No Material Adverse Change 43       SECTION 5.17 Solvency
43       SECTION 5.18 Titles to Properties 43       SECTION 5.19 Litigation 43  
    SECTION 5.20 OFAC 43       SECTION 5.21 Absence of Defaults 44       SECTION
5.22 Senior Indebtedness Status 44       SECTION 5.23 Investment Bankers’ and
Similar Fees 44       SECTION 5.24 Disclosure 44       SECTION 5.25 Bank
Accounts and Securities Accounts 44       SECTION 5.26 Agreements with
Affiliates 44       SECTION 5.27 Existing Indebtedness; Existing Liens 44      
SECTION 5.28 Policies of Insurance 45       SECTION 5.29 No Agreements to Sell
Assets; Etc. 45       SECTION 5.30 Creation, Perfection and Priority of Liens 45

 

-ii-

 

 



Table of Contents

(continued)



 

  Page     ARTICLE VI AFFIRMATIVE COVENANTS 45       SECTION 6.1 Financial
Statements and Budgets 45       SECTION 6.2 Certificates; Other Reports 46      
SECTION 6.3 Notice of Litigation and Other Matters 47       SECTION 6.4
Preservation of Corporate Existence and Related Matters 48       SECTION 6.5
Maintenance of Property and Licenses 48       SECTION 6.6 Insurance 49      
SECTION 6.7 Accounting Methods and Financial Records 49       SECTION 6.8
Payment of Taxes and Other Obligations 49       SECTION 6.9 Compliance with Laws
and Approvals 49       SECTION 6.10 Environmental Laws 49       SECTION 6.11
Compliance with ERISA 49       SECTION 6.12 Compliance with Agreements 49      
SECTION 6.13 Visits and Inspections 50       SECTION 6.14 Reserved 50      
SECTION 6.15 Hedge Agreement 50       SECTION 6.16 Use of Proceeds 50      
SECTION 6.17 Corporate Governance 50       SECTION 6.18 Further Assurances 50  
    SECTION 6.19 Restricted Payments of TGC 50       ARTICLE VII NEGATIVE
COVENANTS 51       SECTION 7.1 Indebtedness 51       SECTION 7.2 Liens 52      
SECTION 7.3 Investments 53       SECTION 7.4 Fundamental Changes 54      
SECTION 7.5 Asset Dispositions 54       SECTION 7.6 Restricted Payments 54      
SECTION 7.7 Transactions with Affiliates 55       SECTION 7.8 Accounting
Changes; Organizational Documents 56       SECTION 7.9 Reserved 56       SECTION
7.10 No Further Negative Pledges; Restrictive Agreements 56       SECTION 7.11
Nature of Business 57

 

-iii-

 

 



Table of Contents

(continued)



 

    Page       SECTION 7.12 Amendments of Other Documents 57       SECTION 7.13
Sale Leasebacks 57       SECTION 7.14 Reserved 57       SECTION 7.15 Financial
Covenants 57       SECTION 7.16 Limited Holding Company Status of the Borrower
58       SECTION 7.17 Reserved. 58       SECTION 7.18 Accounts 58       SECTION
7.19 Jurisdiction of Formation 58       SECTION 7.20 Foreign Assets Control
Regulations 58       ARTICLE VIII DEFAULT AND REMEDIES 58       SECTION 8.1
Events of Default 58       SECTION 8.2 Remedies 61       SECTION 8.3 Rights and
Remedies Cumulative; Non-Waiver; etc. 61       SECTION 8.4 Crediting of Payments
and Proceeds 62       SECTION 8.5 Administrative Agent May File Proofs of Claim
62       SECTION 8.6 Credit Bidding 63       ARTICLE IX THE ADMINISTRATIVE AGENT
63       SECTION 9.1 Appointment and Authority 63       SECTION 9.2 Rights as a
Lender 64       SECTION 9.3 Exculpatory Provisions 64       SECTION 9.4 Reliance
by the Administrative Agent 65       SECTION 9.5 Delegation of Duties 65      
SECTION 9.6 Resignation of Administrative Agent 66       SECTION 9.7
Non-Reliance on Administrative Agent and Other Lenders 66       SECTION 9.8 No
Other Duties, etc. 66       SECTION 9.9 Collateral and Guaranty Matters 67      
SECTION 9.10 Secured Hedge Agreements and Secured Cash Management Agreements 67
      ARTICLE X MISCELLANEOUS 68       SECTION 10.1 Notices 68       SECTION
10.2 Amendments, Waivers and Consents 70       SECTION 10.3 Expenses; Indemnity
71       SECTION 10.4 Right of Setoff 73

 

-iv-

 

 



Table of Contents

(continued)



 

    Page       SECTION 10.5 Governing Law; Jurisdiction, Etc. 73       SECTION
10.6 Waiver of Jury Trial 74       SECTION 10.7 Reversal of Payments 74      
SECTION 10.8 Injunctive Relief 74       SECTION 10.9 Accounting Matters 74      
SECTION 10.10 Successors and Assigns; Participations 75       SECTION 10.11
Treatment of Certain Information; Confidentiality 79       SECTION 10.12
Performance of Duties 80       SECTION 10.13 All Powers Coupled with Interest 80
      SECTION 10.14 Survival 80       SECTION 10.15 Titles and Captions 80      
SECTION 10.16 Severability of Provisions 81       SECTION 10.17 Counterparts;
Integration; Effectiveness; Electronic Execution 81       SECTION 10.18 Term of
Agreement 81       SECTION 10.19 USA PATRIOT Act 81       SECTION 10.20
Independent Effect of Covenants 81       SECTION 10.21 Inconsistencies with
Other Documents 81





 



SCHEDULES Schedule 1.1 - Commitments                  



 

-v-

 



 

CREDIT AGREEMENT, dated as of August 8, 2012, by and among HGC HOLDINGS LLC, a
Hawaii limited liability company, as Borrower, the lenders who are party to this
Agreement and the lenders who may become a party to this Agreement pursuant to
the terms hereof, as Lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent for the Lenders.

 

STATEMENT OF PURPOSE

 

The Administrative Agent and the Lenders party hereto have agreed, to extend
certain credit facilities to the Borrower, subject to the terms and conditions
hereof.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

 

ARTICLE I

DEFINITIONS

 

SECTION 1.1           Definitions. The following terms when used in this
Agreement shall have the meanings assigned to them below:

 

“Additional TGC Notes” means notes issued by TGC after the Closing Date on terms
substantially similar to the TGC Notes (other than price and maturity) or
otherwise reasonably satisfactory to the Administrative Agent, the proceeds of
which are used to refinance the TGC Loans.

 

“Administrative Agent” means Wells Fargo, in its capacity as Administrative
Agent hereunder, and any successor thereto appointed pursuant to Section 9.6.

 

“Administrative Agent’s Office” means the office of the Administrative Agent
specified in or determined in accordance with the provisions of Section 10.1(c).

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such first Person or any of its Subsidiaries.
The term “control” means (a) the power to vote 10% or more of the securities or
other equity interests of a Person having ordinary voting power, or (b) the
possession, directly or indirectly, of any other power to direct or cause the
direction of the management and policies of a Person, whether through ownership
of voting securities, by contract or otherwise. The terms “controlling” and
“controlled” have meanings correlative thereto.

 

“Agent Parties” has the meaning set forth in Section 10.1(e)(ii).

 

“Agreement” means this credit agreement, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Applicable Law” means all applicable provisions of constitutions, laws,
statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations having the force of law and orders of Governmental
Authorities and all binding orders and decrees of all arbitrators.

 

 

 

 

“Applicable Margin” means the corresponding percentages per annum as set forth
below based on the Consolidated Total Indebtedness to Consolidated
Capitalization Ratio:

  

  Consolidated Total       Indebtedness to     Pricing Consolidated LIBOR Base
Rate Level Capitalization Ratio + + I Less than 10% 1.250% 0.250% II Greater
than or equal to 10% but less than 20% 1.375% 0.375% III Greater than or equal
to 20% but less than 40% 1.500% 0.500% IV Greater than or equal to 40% but less
than 60% 1.875% 0.875% V Greater than or equal to 60% 2.250% 1.250%

 

The Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) 10 Business Days after the day by which the Borrower
is required to provide an Officer’s Compliance Certificate pursuant to Section
6.2(a) for the most recently ended fiscal quarter of the Borrower; provided that
(a) the Applicable Margin shall be based on Pricing Level V until the first
Calculation Date occurring after the Closing Date and, thereafter the Pricing
Level shall be determined by reference to the Consolidated Total Indebtedness to
Consolidated Capitalization Ratio as of the last day of the most recently ended
fiscal quarter of the Borrower preceding the applicable Calculation Date, and
(b) if the Borrower fails to provide the Officer’s Compliance Certificate as
required by Section 6.2(a) for the most recently ended fiscal quarter of the
Borrower preceding the applicable Calculation Date, the Applicable Margin from
such Calculation Date shall be based on Pricing Level V until such time as an
appropriate Officer’s Compliance Certificate is provided, at which time the
Pricing Level shall be determined by reference to the Consolidated Total
Indebtedness to Consolidated Capitalization Ratio as of the last day of the most
recently ended fiscal quarter of the Borrower preceding such Calculation Date.
The Applicable Margin shall be effective from one Calculation Date until the
next Calculation Date. Any adjustment in the Applicable Margin shall be
applicable to all Extensions of Credit then existing or subsequently made or
issued.

 

Notwithstanding the foregoing, in the event that any financial statement or
Officer’s Compliance Certificate delivered pursuant to Section 6.1 or 6.2(a) is
shown to be inaccurate (regardless of whether (i) this Agreement is in effect,
or (ii) any Extension of Credit is outstanding when such inaccuracy is
discovered or such financial statement or Officer’s Compliance Certificate was
delivered), and such inaccuracy, if corrected, would have led to the application
of a higher Applicable Margin for any period (an “Applicable Period”) than the
Applicable Margin applied for such Applicable Period, then (A) the Borrower
shall immediately deliver to the Administrative Agent a corrected Officer’s
Compliance Certificate for such Applicable Period, (B) the Applicable Margin for
such Applicable Period shall be determined as if the Consolidated Total
Indebtedness to Consolidated Capitalization Ratio in the corrected Officer’s
Compliance Certificate were applicable for such Applicable Period, and (z) the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent the accrued additional interest and fees owing as a result
of such increased Applicable Margin for such Applicable Period, which payment
shall be promptly applied by the Administrative Agent in accordance with Section
3.4. Nothing in this paragraph shall limit the rights of the Administrative
Agent and Lenders with respect to Sections 3.1(c) and 8.2 nor any of their other
rights under this Agreement. The Borrower’s obligations under this paragraph
shall survive the termination of the Commitments and the repayment of all other
Obligations hereunder.

 

2

 

 

“Applicable Period” has the meaning set forth in the definition of “Applicable
Margin”.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Wells Fargo Securities, LLC, in its capacity as sole lead
arranger and sole bookrunner, and its successors.

 

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, any Capital Stock owned thereby) of the Borrower
or any Subsidiary thereof whether by sale, lease, transfer or otherwise, and any
issuance of Capital Stock by any Subsidiary of the Borrower to any Person that
is not the Borrower or any Subsidiary thereof. The term “Asset Disposition”
shall not include (a) any Equity Issuance, (b) the sale of inventory in the
ordinary course of business, (c) the transfer of assets to the Borrower or any
Subsidiary pursuant to any other transaction permitted pursuant to Section 7.4,
(d) the write-off, discount, sale or other disposition of defaulted or past-due
receivables and similar obligations in the ordinary course of business and not
undertaken as part of an accounts receivable financing transaction, (e) the
disposition of any Hedge Agreement and (f) dispositions of Investments in cash
and Cash Equivalents.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.10), and accepted by the Administrative Agent, in substantially
the form attached as Exhibit G or any other form approved by the Administrative
Agent.

 

“Attributable Indebtedness” means, on any date of determination, in respect of
any Capital Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) except during any period of time during
which a notice delivered to the Borrower under Section 3.8 shall remain in
effect, LIBOR for an Interest Period of one month plus 1%; each change in the
Base Rate shall take effect simultaneously with the corresponding change or
changes in the Prime Rate, the Federal Funds Rate or LIBOR.

 

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate as provided in Section 3.1(a).

 

“Borrower” means HGC Holdings LLC, a Hawaii limited liability company.

 

“Borrower Materials” has the meaning assigned thereto in Section 6.2.

 

“Business Day” means (a) for all purposes other than as set forth in clause (b)
below, any day other than a Saturday, Sunday or legal holiday on which banks in
Charlotte, North Carolina, Honolulu, Hawaii and New York, New York, are open for
the conduct of their commercial banking business, and (b) with respect to all
notices and determinations in connection with, and payments of principal and
interest on, any LIBOR Rate Loan, or any Base Rate Loan as to which the interest
rate is determined by reference to LIBOR, any day that is a Business Day
described in clause (a) and that is also a day for trading by and between banks
in Dollar deposits in the London interbank market.

 

3

 

 

“Calculation Date” has the meaning assigned thereto in the definition of
Applicable Margin.

 

“Capital Asset” means, with respect to the Borrower and its Subsidiaries, any
asset that should, in accordance with GAAP, be classified and accounted for as a
capital asset on a Consolidated balance sheet of the Borrower and its
Subsidiaries.

 

“Capital Expenditures” means, with respect to the Borrower and its Subsidiaries
for any period, the aggregate cost of all Capital Assets acquired by the
Borrower and its Subsidiaries during such period, as determined in accordance
with GAAP, net of any Net Cash Proceeds received from all dispositions of
Capital Assets during such period (to the extent permitted hereunder) that have
been reinvested pursuant to Section 2.4(b)(i); provided that Capital
Expenditures shall not be less than zero.

 

“Capital Lease” means, at any time, a lease with respect to which the lessee is
required to recognize the acquisition of an asset and the incurrence of a
liability in accordance with GAAP.

 

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests, (e) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person and (f) any and all warrants, rights or options to
purchase any of the foregoing.

 

“Cash Equivalents” means, collectively, (a) marketable direct obligations issued
or unconditionally guaranteed by the United States or any agency thereof
maturing within 180 days from the date of acquisition thereof, (b) commercial
paper maturing no more than 180 days from the date of creation thereof and
currently having the highest rating obtainable from either S&P or Moody’s,
(c) certificates of deposit maturing no more than 180 days from the date of
creation thereof issued by commercial banks incorporated under the laws of the
United States, each having combined capital, surplus and undivided profits of
not less than $500,000,000 and having a rating of “A” or better by a nationally
recognized rating agency; provided that the aggregate amount invested in such
certificates of deposit shall not at any time exceed $5,000,000 for any one such
certificate of deposit and $10,000,000 for any one such bank, or (d) time
deposits maturing no more than 30 days from the date of creation thereof with
commercial banks or savings banks or savings and loan associations each having
membership either in the FDIC or the deposits of which are insured by the FDIC
and in amounts not exceeding the maximum amounts of insurance thereunder.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

 

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender, an Affiliate of a Lender, the Administrative
Agent or an Affiliate of the Administrative Agent, in its capacity as a party to
such Cash Management Agreement.

 

“Change in Control” means (1) the Sponsor shall cease to directly or indirectly
own and control more than 50% of the economic and voting interests in the
Borrower, (2) the failure of the Borrower to own 100% of outstanding equity
interests of TGC or (3) the failure of the Sponsor to be entitled, directly or
indirectly, whether through ownership of membership interests, contract or
otherwise, to direct or cause the direction of the management and policies of
the Borrower.

 

4

 

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Closing Date” means the date of this Agreement.

 

“Code” means the Internal Revenue Code of 1986, and the rules and regulations
promulgated thereunder, each as amended or modified from time to time.

 

“Collateral” means the collateral security for the Secured Obligations pledged
or granted pursuant to the Security Documents.

 

“Collateral Agent” means Wells Fargo Bank, National Association, as collateral
agent under the Intercreditor Agreement, and its successors and permitted
assigns in such capacity.

 

“Commitment Percentage” means, as to any Lender, such Lender’s Term Loan
Percentage.

 

“Commitments” means, collectively, as to all Lenders, the Term Loan Commitments.

 

“Communications” has the meaning set forth in Section 10.1(e)(ii).

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of any Person, such statements or items on a
consolidated basis in accordance with applicable principles of consolidation
under GAAP.

 

“Consolidated Capitalization” means, as of any date of determination, the sum of
(i) Consolidated Total Indebtedness and (ii) Consolidated Net Worth.

 

“Consolidated EBITDA” means, for any fiscal quarter, for the Borrower and its
Subsidiaries in accordance with GAAP and determined on a Consolidated basis,
Consolidated Net Income for such fiscal quarter adjusted for, to the extent used
in determining Consolidated Net Income for such fiscal quarter, (i) any
extraordinary gains/losses and generally non-recurring income/expense and any
unrealized gains/losses for derivatives during the relevant fiscal quarter; (ii)
depreciation, amortization and other non-cash charges or losses of the Borrower
and its Subsidiaries (including, but not limited to, the non-cash portion of net
periodic defined benefit costs, bad debt expense net of cash recoveries,
deferred rent, amortization of debt financing costs and asset retirement
obligations) during the relevant fiscal quarter; (iii) provision/benefit for
current and deferred income taxes (both state and federal) during the relevant
fiscal quarter; (iv) Consolidated Interest Expense, net of interest income,
during the relevant fiscal quarter; (v) Indebtedness-related fees (which
includes, but is not limited to, commitment fees and agency fees) during the
relevant fiscal quarter; and (vi) expenses incurred under the Management
Agreement during the relevant fiscal quarter.

 

5

 

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of 4 consecutive fiscal
quarters ending on or immediately prior to such date to (b) Consolidated
Interest Expense for the period of 4 consecutive fiscal quarters ending on or
immediately prior to such date.

 

“Consolidated Interest Expense” means, for any period, the sum of the following
determined on a Consolidated basis, without duplication, for the Borrower and
its Subsidiaries in accordance with GAAP, interest expense (including, without
limitation, interest expense attributable to Capital Leases and all net payment
obligations pursuant to Hedge Agreements) for such period.

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a Consolidated
basis, without duplication, in accordance with GAAP; provided, that in
calculating Consolidated Net Income of the Borrower and its Subsidiaries for any
period, there shall be excluded (a) the net income (or loss) of any Person
(other than a Subsidiary which shall be subject to clause (c) below), in which
the Borrower or any of its Subsidiaries has a joint interest with a third party,
except to the extent such net income is actually paid in cash to the Borrower or
any of its Subsidiaries by dividend or other distribution during such period,
(b) the net income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Borrower or any of its Subsidiaries or is merged into or
consolidated with the Borrower or any of its Subsidiaries or that Person’s
assets are acquired by the Borrower or any of its Subsidiaries except to the
extent included pursuant to the foregoing clause (a), and (c) the net income (if
positive), of any Subsidiary to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary to the Borrower or any of
its Subsidiaries of such net income (i) is not at the time permitted by
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to such
Subsidiary or (ii) would be subject to any taxes payable on such dividends or
distributions, but in each case only to the extent of such prohibition or taxes.

 

“Consolidated Net Worth” means, as of any date of determination with respect to
the Borrower and its Subsidiaries, (i) the sum of all amounts that would, in
conformity with GAAP, be included on the Consolidated balance sheet of the
Borrower and its Subsidiaries under “stockholders’ equity” or such similar
caption on such date and minus (ii) accumulated other comprehensive income (or
loss) determined on a Consolidated basis, without duplication, in accordance
with GAAP.

 

“Consolidated Total Indebtedness” means, as of any date of determination with
respect to the Borrower and its Subsidiaries on a Consolidated basis without
duplication, the sum of all Indebtedness of the Borrower and its Subsidiaries.

 

“Consolidated Total Indebtedness to Consolidated Capitalization Ratio” means, as
of any date of determination, the ratio of (a) Consolidated Total Indebtedness
on such date to (b) Consolidated Capitalization on such date.

 

“Credit Facility” means the Term Loan Facility.

 

“Debt Issuance” means the issuance of any Indebtedness for borrowed money by the
Borrower or any of its Subsidiaries.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

 

6

 

 

“Default” means any of the events specified in Section 8.1 which with the
passage of time, the giving of notice or any other condition, would constitute
an Event of Default.

 

“Defaulting Lender” means, subject to Section 3.13(b), any Lender that (a) has
failed to (i) fund all or any portion of the Term Loan required to be funded by
it hereunder within two Business Days of the date such Loans unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent or any other Lender any
other amount required to be paid by it hereunder within two Business Days of the
date when due, (b) has notified the Borrower, the Administrative Agent in
writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 3.13(b)) upon delivery of written notice
of such determination to the Borrower and each Lender.

 

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable) or upon the happening of any event or condition,
(a)  matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock) (except as a result of a change of control or asset sale so long
as any rights of the holders thereof upon the occurrence of a change of control
or asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments), in whole or in part, (c) provides for the scheduled payment of
dividends in cash or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is 91 days after the Term
Loan Maturity Date; provided, that if such Capital Stock is issued pursuant to a
plan for the benefit of the Borrower or its Subsidiaries or by any such plan to
such employees, such Capital Stock shall not constitute Disqualified Capital
Stock solely because it may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

 

7

 

 

“Dollars” or “$” means, unless otherwise qualified, dollars in lawful currency
of the United States.

 

“Domestic Subsidiary” means any Subsidiary organized under the laws of any
political subdivision of the United States.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.10(b)(ii), (iv) and (v) (subject to such consents, if
any, as may be required under Section 10.10 (b)(ii)).

 

“Employee Benefit Plan” means (a) any employee benefit plan within the meaning
of Section 3(3) of ERISA that is maintained for employees of the Borrower or any
Subsidiary or (b) any Pension Plan or Multiemployer Plan that has at any time
within the preceding 7 years been maintained, funded or administered for the
employees of the Borrower or any current or former ERISA Affiliate.

 

“Environmental Claims” means any and all administrative, judicial or arbitral
actions, suits, demands, demand letters, claims, liens, written notices of
noncompliance or violation, investigations (other than internal reports prepared
by any Person in the ordinary course of business and not in response to any
third party action or request of any kind) or proceedings by any Person relating
in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law or relating to the actual or alleged presence of or
exposure to Hazardous Materials, including, without limitation, any and all
claims by Governmental Authorities for enforcement, cleanup, removal, response,
remedial or other actions or damages, contribution, indemnification, cost
recovery, compensation or injunctive relief resulting from Hazardous Materials
or arising from alleged injury or threat of injury to human health or the
environment.

 

“Environmental Laws” means any and all Applicable Laws, relating to the
protection of human health (with respect to exposure to Hazardous Materials) or
the environment, including, but not limited to, requirements pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of Hazardous Materials.

 

“Equity Issuance” means (a) any issuance by the Borrower or any Subsidiary
thereof to any Person that is not the Borrower or a Subsidiary thereof, of
(i) shares of its Capital Stock, (ii) any shares of its Capital Stock pursuant
to the exercise of options or warrants or (iii) any shares of its Capital Stock
pursuant to the conversion of any debt securities to equity and (b) any capital
contribution from any Person that is not the Borrower into any Subsidiary
thereof. The term “Equity Issuance” shall not include (A) any Asset Disposition
or (B) any Debt Issuance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, and the rules
and regulations thereunder, each as amended or modified from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with the Borrower or any of its Subsidiaries is treated as a single
employer within the meaning of Section 414(b), (c), (m) or (o) of the Code or
Section 4001(b) of ERISA.

 

8

 

 

“Eurodollar Reserve Percentage” means, for any day, the percentage (expressed as
a decimal) which is in effect for such day as prescribed by the Board of
Governors of the Federal Reserve System (or any successor) for determining the
maximum reserve requirement (including, without limitation, any basic,
supplemental or emergency reserves) in respect of eurocurrency liabilities or
any similar category of liabilities for a member bank of the Federal Reserve
System in New York City.

 

“Event of Default” means any of the events specified in Section 8.1; provided
that any requirement for passage of time, giving of notice, or any other
condition, has been satisfied.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Excluded Entity” means any of Macquarie Group Limited, or any Subsidiary or
Affiliate thereof (including without limitation, any fund managed or controlled
thereby, or any investment scheme or similar vehicle or separate managed account
related thereto).

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) Taxes imposed on or measured by its overall net
income (however denominated), and franchise Taxes and branch profits Taxes, in
each case, imposed (i) by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located or (ii) by any jurisdiction as a result of
a connection between the Administrative Agent, such Lender or such other
recipient of any payment and such jurisdiction (other than a connection
resulting solely from negotiating, executing, delivering or performing its
obligations or receiving a payment under, or enforcing, this Agreement, any Note
or any other Loan Document), (b) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 3.12(b)), any
withholding Tax that is imposed on amounts payable to such Foreign Lender
pursuant to a law in effect at the time such Foreign Lender becomes a party
hereto (or designates a new Lending Office), except to the extent that such
Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Lending Office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding Tax pursuant to
Section 3.11(a), (c) Taxes attributable to the Administrative Agent’s, such
Lender’s or any other recipient’s failure to comply with Section 3.11(e) and (d)
any Taxes imposed under FATCA.

 

“Existing HGC Loan Agreement” means the Amended and Restated Loan Agreement
dated as of June 7, 2006 among HGC, as borrower, MGH, the lenders from time to
time party thereto and Dresdner Bank AG London Branch, as administrative agent
thereunder.

 

“Existing Revolving Credit Facility” means that certain $10,000,000 unsecured
credit facility, dated as of April 10, 2007, among the Borrower, and First
Hawaiian Bank, as amended, restated, supplemented or otherwise modified from
time to time.

 

“Existing TGC Loan Agreement” means the Amended and Restated Loan Agreement
dated June 7, 2006, by and among TGC, as borrower, MGH, the lenders from time to
time parties thereto, and Dresdner Bank AG London Branch, as administrative
agent thereunder.

 

“Extensions of Credit” means, as to any Lender at any time, (a) the aggregate
principal amount of the Term Loan made by such Lender then outstanding, or
(b) the making of any Loan by such Lender, as the context requires.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date hereof (or
any amended or successor version that is substantively comparable), and any
current or future regulations or official interpretations thereof (including any
Revenue Ruling, Revenue Procedure, Notice or similar guidance issued by the IRS
thereunder as a precondition to relief or exemption from Taxes under such
provisions).

 

9

 

 

“FDIC” means the Federal Deposit Insurance Corporation, or any successor
thereto.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day (or, if such day is not a Business Day, for the immediately preceding
Business Day), as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that if such rate is not so
published for any day which is a Business Day, the average of the quotation for
such day on such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by the Administrative
Agent.

 

“Fee Letter” means the separate fee letter agreement dated June 25, 2012, among
the Borrower, the Administrative Agent and the Arranger.

 

“FEMA” means the Federal Emergency Management Agency and any successor thereto.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries ending
on each December 31.

 

“Foreign Lender” means (i) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (ii) if the Borrower is not a U.S. Person any Lender that
is organized under the laws of a jurisdiction other than that in which the
Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Approvals” means all authorizations, consents, approvals, permits,
licenses and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guaranty Agreement” means any guarantee agreement entered by any guarantor in
connection with this Agreement, including the MHGCI Guaranty Agreement.

 

“Guaranty Obligation” means, with respect to any Person, any obligation (except
the endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
Indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person ;

 

10

 

 

(a) to purchase such Indebtedness or obligation or any property constituting
security therefor;

 

(b) to advance or supply funds (1) for the purchase or payment of such
Indebtedness or obligation, or (2) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
Indebtedness or obligation;

 

(c) to lease properties or to purchase properties or services primarily for the
purpose of assuring the owner of such Indebtedness or obligation of the ability
of any other Person to make payment of the Indebtedness or obligation; or

 

(d) otherwise to assure the owner of such Indebtedness or obligation against
loss in respect thereof.

 

In any computation of the Indebtedness or other liabilities of the obligor under
any Guaranty Agreement, the Indebtedness or other obligations that are the
subject of such Guaranty Agreement shall be assumed to be direct obligations of
such obligor.

 

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable law including,
but not limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, crude oil, petroleum, petroleum products or by-products or wastes,
natural gas, synthetic natural gas, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.

 

“Hedge Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement, all as amended,
restated, supplemented or otherwise modified from time to time.

 

“Hedge Bank” means any Person that, at the time it enters into a Hedge Agreement
permitted under Article VII, is a Lender, an Affiliate of a Lender, the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Hedge Agreement.

 

11

 

 

“Hedge Termination Value” means, in respect of any one or more Hedge Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Agreements, (a) for any date on or after the
date such Hedge Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Hedge Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Agreements (which may include a Lender or any
Affiliate of a Lender).

 

“HGC” means HGC Holdings LLC, a Hawaii limited liability company.

 

“HGC Facility Share” means, as of any date of determination with respect to an
Asset Disposition or Insurance Condemnation Event, an amount equal to the sum of
(i) an amount equal to the portion of Net Cash Proceeds realized in such Asset
Disposition or Insurance Condemnation Event, as the case may be, which were
offered as prepayment of the TGC Notes pursuant to Section 8.7 of the TGC Note
Purchase Agreement and declined by the holders of TGC Notes and (ii) if the
aggregate amount of Net Cash Proceeds realized, in the case of an Asset
Disposition, exceeds $5,000,000 or, in the case of an Insurance Condemnation
Event, exceeds $10,000,000, the excess, if any, of (A) the excess of the
aggregate amount of such Net Cash Proceeds less, in the case of an Asset
Disposition, $5,000,000, or, in the case of an Insurance Condemnation Event,
$10,000,000 over (B) the aggregate principal amount TGC Notes and TGC Loans
outstanding on such date of determination.

 

“Indemnitee” has the meaning set forth in Section 10.3(b).

 

“Indebtedness” means, with respect to any Person, at any time, without
duplication:

 

(a)          its liabilities for borrowed money and its redemption obligations
in respect of mandatorily redeemable Preferred Stock;

 

(b)          its liabilities for the deferred purchase price of property
acquired by such Person (excluding accounts payable arising in the ordinary
course of business but including all liabilities created or arising under any
conditional sale or other title retention agreement with respect to any such
property;

 

(c)          all liabilities appearing on its balance sheet in accordance with
GAAP in respect of Capital Leases;

 

(d)          all liabilities for borrowed money secured by any Lien with respect
to any property owned by such Person (whether or not it has assumed or otherwise
become liable for such liabilities);

 

(e)          all its liabilities in respect of letters of credit or instruments
serving a similar function issued or accepted for its account by banks and other
financial institutions (whether or not representing obligations for borrowed
money); and

 

(f)          any Guaranty Obligation of such Person with respect to liabilities
of a type described in any of clauses (a) through (e) hereof.

 

Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (f) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

12

 

 

“Insurance and Condemnation Event” means the receipt by the Borrower or any of
its Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of their respective Property.

 

“Intercompany Loan Agreement” means the Credit Agreement dated as of March 31,
2008 between the Sponsor and TGC as in effect on the Closing Date.

 

“Interest Period” has the meaning assigned thereto in Section 3.1(b).

 

“Investment” has the meaning assigned thereto in Section 7.3.

 

“IRS” means the United States Internal Revenue Service, or any successor
thereto.

 

“Lender” means each Person executing this Agreement as a Lender on the Closing
Date and any other Person that shall have become a party to this Agreement as a
Lender pursuant to an Assignment and Assumption, other than any Person that
ceases to be a party hereto as a Lender pursuant to an Assignment and
Assumption.

 

“Lender Parties” means, collectively, the Administrative Agent, the Lenders (and
any other lenders from time to time party hereto), the Issuing Lender, the Hedge
Banks, the Cash Management Banks, each co-agent or sub-agent appointed by the
Administrative Agent from time to time pursuant to Section 9.5, and, in each
case, their respective successors and permitted assigns.

 

“Lending Office” means, with respect to any Lender, the office of such Lender
maintaining such Lender’s Extensions of Credit.

 

“LIBOR” means,

 

(a)          for any interest rate calculation with respect to a LIBOR Rate
Loan, the rate of interest per annum determined on the basis of the rate for
deposits in Dollars for a period equal to the applicable Interest Period which
appears on Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) 2 Business Days prior to the first day of
the applicable Interest Period. If, for any reason, such rate does not appear on
Reuters Screen LIBOR01 Page (or any applicable successor page), then “LIBOR”
shall be determined by the Administrative Agent to be the arithmetic average of
the rate per annum at which deposits in Dollars in minimum amounts of at least
$3,000,000 would be offered by first class banks in the London interbank market
to the Administrative Agent at approximately 11:00 a.m. (London time) 2 Business
Days prior to the first day of the applicable Interest Period for a period equal
to such Interest Period.

 

(b)          for any interest rate calculation with respect to a Base Rate Loan,
the rate of interest per annum determined on the basis of the rate for deposits
in Dollars in minimum amounts of at least $3,000,000 for a period equal to one
month (commencing on the date of determination of such interest rate) which
appears on the Reuters Screen LIBOR01 Page (or any applicable successor page) at
approximately 11:00 a.m. (London time) on such date of determination, or, if
such date is not a Business Day, then the immediately preceding Business Day.
If, for any reason, such rate does not appear on Reuters Screen LIBOR01 Page (or
any applicable successor page) then “LIBOR” for such Base Rate Loan shall be
determined by the Administrative Agent to be the arithmetic average of the rate
per annum at which deposits in Dollars in minimum amounts of at least $3,000,000
would be offered by first class banks in the London interbank market to the
Administrative Agent at approximately 11:00 a.m. (London time) on such date of
determination for a period equal to one month commencing on such date of
determination.

 

13

 

 

Each calculation by the Administrative Agent of LIBOR shall be conclusive and
binding for all purposes, absent manifest error.

 

“LIBOR Rate” means a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

LIBOR Rate = LIBOR   1.00-Eurodollar Reserve Percentage

 

“LIBOR Rate Loan” means any Loan bearing interest at a rate based upon the LIBOR
Rate as provided in Section 3.1(a).

 

“Lien” means, with respect to any asset, any mortgage, leasehold mortgage, lien,
pledge, charge, security interest, hypothecation or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, a Person shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

 

“Loan Documents” means, collectively, this Agreement, each Note, the Security
Documents, the Fee Letter, and each other document, instrument, certificate and
agreement executed and delivered by the Borrower in favor of or provided to the
Administrative Agent or any Lender Party in connection with this Agreement or
otherwise referred to herein or contemplated hereby (excluding any Secured Hedge
Agreement and any Secured Cash Management Agreement), all as may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Loans” means the reference to the Term Loan, and “Loan” means any of such
Loans.

 

“Lock-up Event” means, on any Calculation Date, the failure of the Consolidated
Total Indebtedness to Consolidated Capitalization Ratio as of such Calculation
Date to be less than 65%.

 

“Lock-up Period” means, with respect to each Lock-up Event, the period
commencing on the Calculation Date on which such Lock-up Event has occurred and
ending on the second consecutive Calculation Date on which no Lock-up Event has
occurred.

 

“Management Agreement” means that certain Corporate Allocation Policy
Infrastructure and Specialized Funds, dated as of December 2004 (as amended on
April 24, 2008) as in effect on the Closing Date.

 

“Material Adverse Effect” means, with respect to the Borrower and its
Subsidiaries, (a) a material adverse effect on the properties, business,
operations or financial condition of such Persons, taken as a whole, (b) a
material impairment of the ability of any such Person to perform its obligations
under the Loan Documents to which it is a party, (c) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any Loan
Document or (d) an impairment of the legality, validity, binding effect or
enforceability against the Borrower of any Loan Document to which it is a party.

 

“Material Contract” means (a) any contract or other agreement, written or oral,
of the Borrower or any of its Subsidiaries involving monetary liability of or to
any such Person in an amount in excess of $5,000,000 per annum, provided that in
connection with any Hedge Agreement such monetary liability shall be calculated
at its Hedge Termination Value, or (b) any other contract or agreement, written
or oral, of the Borrower or any of its Subsidiaries the failure to comply with
which could reasonably be expected to have a Material Adverse Effect.

 

14

 

 

“MGH” means Macquarie Gas Holdings LLC

 

“MHGCI” means Macquarie HGC Investment LLC.

 

“MHGCI Guaranty Agreement” means the unconditional guaranty agreement of even
date herewith executed by MHGCI in favor of the Administrative Agent, for the
ratable benefit of the Lender Parties, which shall be in form and substance
acceptable to the Administrative Agent, as amended, restated, supplemented or
otherwise modified from time to time.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgages” means the collective reference to each mortgage, deed of trust or
other real property security document, encumbering any real property now or
hereafter owned by the Borrower or any Subsidiary, in each case, in form and
substance reasonably satisfactory to the Administrative Agent and executed by
the Borrower or such Subsidiary in favor of the Collateral Agent, for the
ratable benefit of the Secured Parties, as any such document may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making, or
is accruing an obligation to make, or has accrued an obligation to make
contributions within the preceding 7 years.

 

“Net Cash Proceeds” means, as applicable, (a) with respect to any Asset
Disposition or Insurance and Condemnation Event, the gross proceeds received by
the Borrower or any of its Subsidiaries therefrom (including any cash, Cash
Equivalents, deferred payment pursuant to, or by monetization of, a note
receivable or otherwise, as and when received) less the sum of (i) in the case
of an Asset Disposition, all income taxes and other taxes assessed by a
Governmental Authority as a result of such transaction, (ii) all reasonable and
customary out-of-pocket fees and expenses incurred in connection with such
transaction or event and (iii) the principal amount of, premium, if any, and
interest on any Indebtedness secured by a Lien on the asset (or a portion
thereof) disposed of, which Indebtedness is required to be repaid in connection
with such transaction or event, and (b) with respect to any Equity Issuance or
Debt Issuance, the gross cash proceeds received by the Borrower or any of its
Subsidiaries therefrom less all reasonable and customary out-of-pocket legal,
underwriting and other fees and expenses incurred in connection therewith.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver, amendment, modification or termination that (i) requires the approval of
all Lenders or all affected Lenders in accordance with the terms of Section 10.2
and (ii) has been approved by the Required Lenders.

 

“Notes” means the collective reference to the Term Notes.

 

“Notice of Account Designation” has the meaning assigned thereto in Section
4.1(f).

 

“Notice of Borrowing” has the meaning assigned thereto in Section 2.2.

 

“Notice of Conversion/Continuation” has the meaning assigned thereto in Section
3.2.

 

“Notice of Prepayment” has the meaning assigned thereto in Section 2.4(a).

 

15

 

 

“Obligations” means, in each case, whether now in existence or hereafter
arising: (a) the principal of and interest on (including interest accruing after
the filing of any bankruptcy or similar petition) the Loans and (b) all other
fees and commissions (including attorneys’ fees), charges, indebtedness, loans,
liabilities, financial accommodations, obligations, covenants and duties owing
by the Borrower and each of its Subsidiaries to the Lenders or the
Administrative Agent, in each case under any Loan Document, with respect to any
Loan of every kind, nature and description, direct or indirect, absolute or
contingent, due or to become due, contractual or tortious, liquidated or
unliquidated, and whether or not evidenced by any note and including interest
and fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any federal bankruptcy laws (as now or
hereafter in effect) or under any other laws, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding up or adjustment of debts,
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Officer’s Compliance Certificate” means a certificate of a Responsible Officer
of the Borrower substantially in the form attached as Exhibit F.

 

“Other Taxes” means all present or future stamp or documentary Taxes or any
other excise or property Taxes arising from any payment made hereunder or under
any other Loan Document or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, except any
such Taxes that are imposed in connection with an assignment (other than an
assignment pursuant to a request by the Borrower under Section 3.12(b)).

 

“Participant” has the meaning assigned thereto in Section 10.10(d).

 

“Participant Register” has the meaning assigned thereto in Section 10.10(e).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor agency.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to the provisions of Title IV of ERISA or Section 412 of the
Code and which (a) is maintained, funded or administered for the employees of
the Borrower or any ERISA Affiliate or (b) has at any time within the preceding
7 years been maintained, funded or administered for the employees of the
Borrower or any current or former ERISA Affiliates.

 

“Permitted Liens” means the Liens permitted pursuant to Section 7.2.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.

 

“Platform” has the meaning assigned thereto in Section 6.2.

 

“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.

 

16

 

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Administrative Agent as its prime rate. Each
change in the Prime Rate shall be effective as of the opening of business on the
day such change in such Prime Rate occurs. The parties hereto acknowledge that
the rate announced publicly by the Administrative Agent as its prime rate is an
index or base rate and shall not necessarily be its lowest or best rate charged
to its customers or other banks.

 

“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

 

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

 

“Register” has the meaning assigned thereto in Section 10.10(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposure
representing more than 50% of the Total Credit Exposure of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

 

“Resignation Effective Date” has the meaning set forth in Section 9.6(a).

 

“Responsible Officer” means, as to any Person, the chief executive officer,
president, chief financial officer, controller, principal accounting officer,
treasurer or assistant treasurer of such Person or any other officer of such
Person reasonably acceptable to the Administrative Agent. Any document delivered
hereunder or under any other Loan Document that is signed by a Responsible
Officer of a Person shall be conclusively presumed to have been authorized by
all necessary corporate, partnership and/or other action on the part of such
Person and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Person.

 

“Restricted Payment” has the meaning assigned thereto in Section 7.6.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The McGraw
Hill Company Inc. and any successor thereto.

 

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time.

 

“Sanctioned Person” means (a) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by the U.S. Department of the
Treasury’s Office of Foreign Assets Control.

 

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between the Borrower and any Cash Management Bank.

 

17

 

 

“Secured Hedge Agreement” means any Hedge Agreement permitted under Article VII,
in each case that is entered into by and between the Borrower and any Hedge
Bank.

 

“Secured Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by the Borrower under (i)
any Secured Hedge Agreement and (ii) any Secured Cash Management Agreement.

 

“Secured Parties” means, collectively, the Lender Parties and any other holder
from time to time of any Secured Obligations and, in each case, their respective
successors and permitted assigns.

 

“Security Agreement” means the security agreement of even date herewith executed
by the Borrower in favor of the Collateral Agent, for the ratable benefit of the
Secured Parties, which shall be in form and substance acceptable to the
Administrative Agent, as amended, restated, supplemented or otherwise modified
from time to time.

 

“Security Documents” means the collective reference to the Security Agreement,
the Mortgages, the Guaranty Agreements and each other agreement or writing
pursuant to which the Borrower purports to pledge or grant a security interest
in any Property or assets securing the Secured Obligations or any such Person
purports to guaranty the payment and/or performance of the Secured Obligations,
in each case, as amended, restated, supplemented or otherwise modified from time
to time.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

 

“Sponsor” means Macquarie Infrastructure Company, Inc.

 

“Subordinated Indebtedness” means the collective reference to any Indebtedness
incurred by the Borrower or any of its Subsidiaries that is subordinated in
right and time of payment to the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent.

 

“Subsidiary” means as to any Person, any corporation, partnership, limited
liability company or other entity of which more than 50% of the outstanding
Capital Stock having ordinary voting power to elect a majority of the board of
directors (or equivalent governing body) or other managers of such corporation,
partnership, limited liability company or other entity is at the time owned by
(directly or indirectly) or the management is otherwise controlled by (directly
or indirectly) such Person (irrespective of whether, at the time, Capital Stock
of any other class or classes of such corporation, partnership, limited
liability company or other entity shall have or might have voting power by
reason of the happening of any contingency). Unless otherwise qualified,
references to “Subsidiary” or “Subsidiaries” herein shall refer to those of the
Borrower.

 

18

 

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, fines, additions
to tax or penalties applicable thereto.

 

“Tax Sharing Agreement” means that certain Income Tax Allocation Agreement,
dated as of January 1, 2007, by and among the Borrower, TGC, MHGCI and HGC
Investment Corporation, a Delaware corporation, as in effect on the Closing
Date.

 

“Term Loan” means the term loan made, or to be made, to the Borrower by the
Lenders pursuant to Section 2.1.

 

“Term Loan Commitment” means (a) as to any Lender, the obligation of such Lender
to make a portion of the Term Loan to the account of the Borrower hereunder on
the Closing Date in an aggregate principal amount not to exceed the amount set
forth opposite such Lender’s name on the Register, as such amount may be reduced
or otherwise modified at any time or from time to time pursuant to the terms
hereof and (b) as to all Lenders, the aggregate commitments of all Lenders to
make such Term Loans. The individual Term Loan Commitment of each Lender on the
Closing Date is set forth on Schedule 1.1. The aggregate Term Loan Commitment of
all Lenders on the Closing Date shall be $80,000,000.

 

“Term Loan Facility” means the term loan facility established pursuant to
Article II.

 

“Term Loan Lender” means any Lender with a Term Loan Commitment.

 

“Term Loan Maturity Date” means the first to occur of (a) August 8, 2017, or
(b) the date of acceleration of the Term Loans pursuant to Section 8.2(a).

 

“Term Loan Note” means a promissory note made by the Borrower in favor of a Term
Loan Lender evidencing the portion of the Term Loans made by such Term Loan
Lender, substantially in the form attached as Exhibit A, and any amendments,
supplements and modifications thereto, any substitutes therefor, and any
replacements, restatements, renewals or extension thereof, in whole or in part.

 

“Term Loan Percentage” means, as to any Term Loan Lender, after the applicable
Term Loans are made, the ratio of (a) the outstanding principal balance of such
Term Loan or Term Loans of such Term Loan Lender to (b) the aggregate
outstanding principal balance of all such Term Loans of all Term Loan Lenders.

 

“Termination Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of the Borrower in an aggregate amount in excess of the
Threshold Amount: (a) a “Reportable Event” described in Section 4043 of ERISA
for which the 30 day notice requirement has not been waived by regulation, or
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA, or (c) the termination of a Pension
Plan, the filing of a notice of intent to terminate a Pension Plan or the
treatment of a Pension Plan amendment as a termination, under Section 4041 of
ERISA, if the plan assets are not sufficient to pay all plan liabilities, or
(d) the institution of proceedings to terminate, or the appointment of a trustee
with respect to, any Pension Plan by the PBGC, or (e) any other event or
condition which would constitute grounds under Section 4042(a) of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan,
or (f) the imposition of a Lien pursuant to Section 430(k) of the Code or
Section 303 of ERISA, or (g) the determination that any Pension Plan or
Multiemployer Plan is considered an at-risk plan or plan in endangered or
critical status with the meaning of Sections 430, 431 or 432 of the Code or
Sections 303, 304 or 305 of ERISA or (h) the partial or complete withdrawal of
the Borrower or any ERISA Affiliate from a Multiemployer Plan if withdrawal
liability is asserted by such plan, or (i) any event or condition which results
in the reorganization or insolvency of a Multiemployer Plan under Sections 4241
or 4245 of ERISA, or (j) any event or condition which results in the termination
of a Multiemployer Plan under Section 4041A of ERISA or the institution by PBGC
of proceedings to terminate a Multiemployer Plan under Section 4042 of ERISA, or
(k) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

 

19

 

 

“TGC” means The Gas Company, LLC, a Hawaii limited liability company.

 

“TGC Credit Agreement” means the credit agreement among TGC, as borrower; the
several banks and other financial institutions from time to time parties
thereto, as lenders; and Wells Fargo, as administrative agent for such lenders.

 

“TGC Dividend Block Event” means in the event and for so long as TGC is
prohibited from making Restricted Payments for the purpose of prepaying the
Loans pursuant to the last paragraph of Section 8.6 of the TGC Credit Agreement.

 

“TGC Loan Documents” means TGC Credit Agreement and the other “Loan Documents”
as defined therein.

 

“TGC Loans” means the loans made under the TGC Credit Agreement.

 

“TGC Note Purchase Agreement” means the Note Purchase Agreement dated as of the
date hereof among the Borrower and the purchasers named therein, as amended,
restated, supplemented or otherwise modified from time to time.

 

“TGC Notes” means the notes issued under the US$100,000,000 Note Purchase
Agreement, dated as of the Closing Date, entered into by the Borrower, as issuer
and the purchasers party thereto.

 

“TGC Revolving Credit Commitments” means the commitments under the TGC Credit
Agreement.

 

“Threshold Amount” means $5,000,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the outstanding
Term Loans of such Lender at such time.

 

“Transactions” means, collectively, (a) repayment of any amounts outstanding
under the Existing HGC Loan Agreement and the Existing TGC Loan Agreement, (b)
the initial Extensions of Credit, (c) the issuance of the TGC Notes, (d) the
entry into the TGC Loan Documents and (e) the payment of the costs and expenses
incurred in connection with the foregoing.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York,
as amended or modified from time to time.

 

“United States” means the United States of America.

 

“U.S. Person” means any Person that is a “United States person” within the
meaning of section 7701(a)(30) of the Code.

 

20

 

 

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association, and its successors.

 

SECTION 1.2           Other Definitions and Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) the definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined, (b) whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms, (c) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (d) the word
“will” shall be construed to have the same meaning and effect as the word
“shall”, (e) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (h) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights,
(i) the term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form, (j) in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including;” the words “to” and “until” each mean
“to but excluding;” and the word “through” means “to and including” and
(k) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

SECTION 1.3           Accounting Terms. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with GAAP, applied on a consistent basis, as in effect from time to
time and in a manner consistent with that used in preparing the audited
financial statements required by Section 6.1(a), except as otherwise
specifically prescribed herein (including, without limitation, as prescribed by
Section 10.9). Notwithstanding the foregoing, for purposes of determining
compliance with any covenant (including the computation of any financial
covenant) contained herein, Indebtedness of the Borrower and its Subsidiaries
shall be deemed to be carried at 100% of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

SECTION 1.4           UCC Terms. Terms defined in the UCC in effect on the
Closing Date and not otherwise defined herein shall, unless the context
otherwise indicates, have the meanings provided by those definitions. Subject to
the foregoing, the term “UCC” refers, as of any date of determination, to the
UCC then in effect.

 

SECTION 1.5           Rounding. Any financial ratios required to be maintained
by the Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio or percentage is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

SECTION 1.6           References to Agreement and Laws. Unless otherwise
expressly provided herein, (a) references to formation documents, governing
documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Applicable Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such
Applicable Law.

 

21

 

 

SECTION 1.7           Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).

 

SECTION 1.8           Guaranty Obligations. Unless otherwise specified, the
amount of any Guaranty Obligation shall be the lesser of the principal amount of
the obligations guaranteed and still outstanding and the maximum amount for
which the guaranteeing Person may be liable pursuant to the terms of the
instrument embodying such Guaranty Obligation.

 

SECTION 1.9           Covenant Compliance Generally. For purposes of determining
compliance under Sections 7.1, 7.2, 7.3, 7.5 and 7.6, any amount in a currency
other than Dollars will be converted to Dollars in a manner consistent with that
used in calculating Consolidated Net Income in the annual and quarterly
financial statements of the Borrower and its Subsidiaries delivered pursuant to
Section 6.1(a) or (b), as applicable. Notwithstanding the foregoing, for
purposes of determining compliance with Sections 7.1, 7.2 and 7.3, with respect
to any amount of Indebtedness or Investment in a currency other than Dollars, no
breach of any basket contained in such sections shall be deemed to have occurred
solely as a result of changes in rates of exchange occurring after the time such
Indebtedness or Investment is incurred; provided that for the avoidance of
doubt, the foregoing provisions of this Section 1.9 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
Investment may be incurred at any time under such Sections.

 

ARTICLE II

TERM LOAN FACILITY

 

SECTION 2.1           Term Loan. Subject to the terms and conditions of this
Agreement, each Term Loan Lender severally agrees to make the Term Loan to the
Borrower on the Closing Date in a principal amount equal to such Lender’s Term
Loan Commitment as of the Closing Date.

 

SECTION 2.2            Procedure for Advance of Term Loan. The Borrower shall
give the Administrative Agent an irrevocable Notice of Borrowing substantially
in the form of Exhibit B (a “Notice of Borrowing”) prior to 11:00 a.m. on the
Closing Date requesting that the Term Loan Lenders make the Term Loan as a Base
Rate Loan on such date (provided that the Borrower may request, no later than 3
Business Days prior to the Closing Date, that the Lenders make the Term Loan as
a LIBOR Rate Loan if the Borrower has delivered to the Administrative Agent a
letter in form and substance reasonably satisfactory to the Administrative Agent
indemnifying the Lenders in the manner set forth in Section 3.9 of this
Agreement). Upon receipt of such Notice of Borrowing from the Borrower, the
Administrative Agent shall promptly notify each Term Loan Lender thereof. Not
later than 2:00 p.m. on the Closing Date, each Term Loan Lender will make
available to the Administrative Agent for the account of the Borrower, at the
Administrative Agent’s Office in immediately available funds, the amount of such
Term Loan to be made by such Term Loan Lender on the Closing Date. The Borrower
hereby irrevocably authorizes the Administrative Agent to disburse the proceeds
of the Term Loan in immediately available funds by wire transfer to such Person
or Persons as may be designated by the Borrower in writing.

 

SECTION 2.3            Repayment of Term Loans. The Borrower shall repay the
aggregate outstanding principal amount of the Term Loan on the Term Loan
Maturity Date.

 

22

 

 

SECTION 2.4           Prepayments of Term Loans.

 

(a)          Optional Prepayments. The Borrower shall have the right at any time
and from time to time, without premium or penalty, to prepay the Term Loans, in
whole or in part, upon delivery to the Administrative Agent of a notice of
prepayment substantially in the form of Exhibit D (a “Notice of Prepayment”) not
later than 11:00 a.m. (i) on the same Business Day as each Base Rate Loan and
(ii) at least 3 Business Days before each LIBOR Rate Loan, specifying the date
and amount of repayment, whether the repayment is of LIBOR Rate Loans or Base
Rate Loans or a combination thereof, and if a combination thereof, the amount
allocable to each. Each optional prepayment of the Term Loans hereunder shall be
in an aggregate principal amount of at least $3,000,000 or any whole multiple of
$1,000,000 in excess thereof and shall be applied, on a pro rata basis, to the
outstanding principal installments of the Term Loan as directed by the Borrower.
Each repayment shall be accompanied by any amount required to be paid pursuant
to Section 3.9 hereof. A Notice of Prepayment received after 11:00 a.m. shall be
deemed received on the next Business Day. The Administrative Agent shall
promptly notify the applicable Term Loan Lenders of each Notice of Prepayment.

 

(b)          Mandatory Prepayments.

 

(i)          Asset Dispositions. The Borrower shall make mandatory principal
prepayments of the Loans in an aggregate amount equal to the HGC Facility Share
of the aggregate Net Cash Proceeds from any Asset Disposition by the Borrower or
any of its Subsidiaries; provided that no such prepayment shall be required for
so long as a TGC Dividend Block Event shall have occurred and be continuing. Any
mandatory principal prepayments of the Loans shall be made within 3 Business
Days after the date of receipt of the Net Cash Proceeds of any such Asset
Disposition by the Borrower or any of its Subsidiaries; provided that, so long
as no Default or Event of Default has occurred and is continuing, no prepayment
shall be required under this Section 2.4(b)(i) to the extent that such Net Cash
Proceeds are reinvested in assets used or useful in the business of the Borrower
and its Subsidiaries within 180 days after receipt of such Net Cash Proceeds by
the Borrower or such Subsidiary; provided further that any portion of such Net
Cash Proceeds not actually reinvested within such 180-day period shall be
prepaid on or before the last day of such 180-day period unless such portion is
committed to be reinvested, in which case such 180-day period shall be extended
for an additional 180-day period.

 

(ii)         Insurance and Condemnation Events. The Borrower shall make
mandatory principal prepayments of the Loans in an aggregate amount equal to the
HGC Facility Share of the aggregate Net Cash Proceeds from any Insurance and
Condemnation Event by the Borrower or any of its Subsidiaries; provided no such
prepayment shall be required for so long as a TGC Dividend Block Event shall
have occurred and be continuing. Any mandatory principal prepayments of the
Loans shall be made within 3 Business Days after the date of receipt of Net Cash
Proceeds of any such Insurance and Condemnation Event by the Borrower or such
Subsidiary; provided that, so long as no Default or Event of Default has
occurred and is continuing, no prepayment shall be required under this Section
2.4(b)(ii) to the extent that such Net Cash Proceeds are reinvested in assets
used or useful in the business of the Borrower within 270 days after receipt of
such Net Cash Proceeds by the Borrower or such Subsidiary; provided further that
any portion of the Net Cash Proceeds not actually reinvested within such 270-day
period shall be prepaid on or before the last day of such 270-day period unless
such portion is committed to be reinvested, in which case such 270-day period
shall be extended for an additional 270-day period.

 

23

 

 

(iii)        Notice; Manner of Payment. Upon the occurrence of any event
triggering the prepayment requirement under clauses (i) and (ii) above, the
Borrower shall promptly deliver a Notice of Prepayment to the Administrative
Agent and upon receipt of such notice, the Administrative Agent shall promptly
so notify the Lenders. Each prepayment of the Loans under this Section 2.4(b)
shall be applied on a pro rata basis with respect to Loans of all Lenders.

 

(iv)        No Reborrowings. Amounts prepaid in respect of the Term Loans
pursuant to this Section may not be reborrowed. Each prepayment shall be
accompanied by any amount required to be paid pursuant to Section 3.9.

 

ARTICLE III

GENERAL LOAN PROVISIONS

 

SECTION 3.1           Interest.

 

(a)          Interest Rate Options. Subject to the provisions of this Section,
at the election of the Borrower, the Term Loans shall bear interest at (A) the
Base Rate plus the Applicable Margin or (B) the LIBOR Rate plus the Applicable
Margin (provided that the LIBOR Rate shall not be available until three Business
Days after the Closing Date unless the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders in the manner set forth in
Section 3.9 of this Agreement). The Borrower shall select the rate of interest
and Interest Period, if any, applicable to any Loan at the time a Notice of
Borrowing is given or at the time a Notice of Conversion/Continuation is given
pursuant to Section 3.2. Any Loan or any portion thereof as to which the
Borrower has not duly specified an interest rate as provided herein shall be
deemed a Base Rate Loan.

 

(b)          Interest Periods. In connection with each LIBOR Rate Loan, the
Borrower, by giving notice at the times described in Section 2.2 or 3.2, as
applicable, shall elect an interest period (each, an “Interest Period”) to be
applicable to such Loan, which Interest Period shall be a period of 1, 2, 3, or
6 months or, if agreed by all of the relevant Lenders, 9 or 12 months; provided
that:

 

(i)          the Interest Period shall commence on the date of advance of or
conversion to any LIBOR Rate Loan and, in the case of immediately successive
Interest Periods, each successive Interest Period shall commence on the date on
which the immediately preceding Interest Period expires;

 

(ii)         if any Interest Period would otherwise expire on a day that is not
a Business Day, such Interest Period shall expire on the next succeeding
Business Day; provided, that if any Interest Period with respect to a LIBOR Rate
Loan would otherwise expire on a day that is not a Business Day but is a day of
the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the immediately preceding Business Day;

 

(iii)        any Interest Period with respect to a LIBOR Rate Loan that begins
on the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month at the
end of such Interest Period;

 

(iv)        no Interest Period shall extend beyond the Term Loan Maturity Date,
as applicable, and Interest Periods shall be selected by the Borrower so as to
avoid payment of any amounts pursuant to Section 3.9; and

 

(v)         there shall be no more than 5 Interest Periods in effect at any
time.

 

24

 

 





 

(c)          Default Rate. Subject to Section 8.3, (i) immediately upon the
occurrence and during the continuance of an Event of Default under Section
8.1(a), (b), (i) or (j), or (ii) at the election of the Required Lenders, upon
the occurrence and during the continuance of any other Event of Default, (A) the
Borrower shall no longer have the option to request LIBOR Rate Loans, (B) all
outstanding LIBOR Rate Loans shall bear interest at a rate per annum of 2% in
excess of the rate (including the Applicable Margin) then applicable to LIBOR
Rate Loans until the end of the applicable Interest Period and thereafter at a
rate equal to 2% in excess of the rate (including the Applicable Margin) then
applicable to Base Rate Loans, (C) all outstanding Base Rate Loans and other
Obligations arising hereunder or under any other Loan Document shall bear
interest at a rate per annum equal to 2% in excess of the rate (including the
Applicable Margin) then applicable to Base Rate Loans or such other Obligations
arising hereunder or under any other Loan Document and (D) all accrued and
unpaid interest shall be due and payable on demand of the Administrative Agent.
Interest shall continue to accrue on the Obligations after the filing by or
against the Borrower of any petition seeking any relief in bankruptcy or under
any act or law pertaining to insolvency or debtor relief, whether state, federal
or foreign.

 

(d)          Interest Payment and Computation. Interest on each Base Rate Loan
shall be due and payable in arrears on the last Business Day of each calendar
quarter commencing September 30, 2012; and interest on each LIBOR Rate Loan
shall be due and payable on the last day of each Interest Period applicable
thereto, and if such Interest Period extends over 3 months, at the end of each 3
month interval during such Interest Period. All computations of interest for
Base Rate Loans when the Base Rate is determined by the Prime Rate shall be made
on the basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed. All other computations of fees and interest provided hereunder shall be
made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365/366-day year).

 

(e)          Maximum Rate. In no contingency or event whatsoever shall the
aggregate of all amounts deemed interest under this Agreement charged or
collected pursuant to the terms of this Agreement exceed the highest rate
permissible under any Applicable Law which a court of competent jurisdiction
shall, in a final determination, deem applicable hereto. In the event that such
a court determines that the Lenders have charged or received interest hereunder
in excess of the highest applicable rate, the rate in effect hereunder shall
automatically be reduced to the maximum rate permitted by Applicable Law and the
Lenders shall at the Administrative Agent’s option (i) promptly refund to the
Borrower any interest received by the Lenders in excess of the maximum lawful
rate or (ii) apply such excess to the principal balance of the Obligations on a
pro rata basis. It is the intent hereof that the Borrower not pay or contract to
pay, and that neither the Administrative Agent nor any Lender receive or
contract to receive, directly or indirectly in any manner whatsoever, interest
in excess of that which may be paid by the Borrower under Applicable Law.

 

SECTION 3.2           Notice and Manner of Conversion or Continuation of Loans.
Provided that no Default or Event of Default has occurred and is then
continuing, the Borrower shall have the option to (a) convert at any time all or
any portion of any outstanding Base Rate Loans in a principal amount of no less
than $3,000,000 or any whole multiple of $1,000,000 in excess thereof into one
or more LIBOR Rate Loans and (b) upon the expiration of any Interest Period,
(i) convert all or any part of its outstanding LIBOR Rate Loans in a principal
amount of no less than $3,000,000 or a whole multiple of $1,000,000 in excess
thereof into Base Rate Loans or (ii) continue such LIBOR Rate Loans as LIBOR
Rate Loans. Whenever the Borrower desires to convert or continue Loans as
provided above, the Borrower shall give the Administrative Agent irrevocable
prior written notice in the form attached as Exhibit E (a “Notice of
Conversion/Continuation”) not later than 11:00 a.m. 3 Business Days before the
day on which a proposed conversion or continuation of such Loan is to be
effective specifying (A) the Loans to be converted or continued, and, in the
case of any LIBOR Rate Loan to be converted or continued, the last day of the
Interest Period therefor, (B) the effective date of such conversion or
continuation (which shall be a Business Day), (C) the principal amount of such
Loans to be converted or continued, and (D) the Interest Period to be applicable
to such converted or continued LIBOR Rate Loan. The Administrative Agent shall
promptly notify the affected Lenders of such Notice of Conversion/Continuation.

 

25

 

 

SECTION 3.3           Fees. The Borrower shall pay to the Arranger and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. The Borrower shall pay to the Lenders
such fees as shall have been separately agreed upon in writing in the amounts
and at the times so specified.

 

SECTION 3.4           Manner of Payment. Sharing of Payments. Each payment by
the Borrower on account of the principal of or interest on the Loans or of any
fee, commission or other amounts payable to the Lenders under this Agreement
shall be made not later than 1:00 p.m. on the date specified for payment under
this Agreement to the Administrative Agent at the Administrative Agent’s Office
for the account of the Lenders entitled to such payment in Dollars, in
immediately available funds and shall be made without any set off, counterclaim
or deduction whatsoever. Any payment received after such time but before 2:00
p.m. on such day shall be deemed a payment on such date for the purposes of
Section 8.1, but for all other purposes shall be deemed to have been made on the
next succeeding Business Day. Any payment received after 2:00 p.m. shall be
deemed to have been made on the next succeeding Business Day for all purposes.
Upon receipt by the Administrative Agent of each such payment, the
Administrative Agent shall distribute to each such Lender at its address for
notices set forth herein its Commitment Percentage in respect of the relevant
Credit Facility (or other applicable share as provided herein) of such payment
and shall wire advice of the amount of such credit to each Lender. Each payment
to the Administrative Agent of Administrative Agent’s fees or expenses shall be
made for the account of the Administrative Agent and any amount payable to any
Lender under Sections 3.9, 3.10, 3.11 or 10.3 shall be paid to the
Administrative Agent for the account of the applicable Lender. Subject to
Section 3.1(b)(ii), if any payment under this Agreement shall be specified to be
made upon a day which is not a Business Day, it shall be made on the next
succeeding day which is a Business Day and such extension of time shall in such
case be included in computing any interest if payable along with such payment.

 

SECTION 3.5           Evidence of Indebtedness. The Extensions of Credit made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and by the Administrative Agent in the ordinary course of business.
The accounts or records maintained by the Administrative Agent and each Lender
shall be conclusive absent manifest error of the amount of the Extensions of
Credit made by the Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Term Loan Note which shall evidence such Lender’s Term Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

 

SECTION 3.6           Adjustments. If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or other obligations hereunder
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
(other than pursuant to Sections 3.9, 3.10, 3.11 or 10.3) greater than its pro
rata share thereof as provided herein, then the Lender receiving such greater
proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and such other
obligations of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that

 

26

 

 

(i)          if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest, and

 

(ii)         the provisions of this paragraph shall not be construed to apply to
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

SECTION 3.7           Obligations of Lenders.

 

(a)          Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.2 and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the daily average Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (B) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 

(b)          Nature of Obligations of Lenders Regarding Extensions of Credit.
The obligations of the Lenders under this Agreement to make the Loans are
several and are not joint or joint and several. The failure of any Lender to
make available its Commitment Percentage of any Loan requested by the Borrower
shall not relieve it or any other Lender of its obligation, if any, hereunder to
make its Commitment Percentage of such Loan available on the borrowing date, but
no Lender shall be responsible for the failure of any other Lender to make its
Commitment Percentage of such Loan available on the borrowing date.

 

27

 

 

SECTION 3.8           Changed Circumstances.

 

(a)          Circumstances Affecting LIBOR Rate Availability. In connection with
any request for a LIBOR Rate Loan or a Base Rate Loan as to which the interest
rate is determined with reference to LIBOR or a conversion to or continuation
thereof, if for any reason (i) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that Dollar
deposits are not being offered to banks in the London interbank Eurodollar
market for the applicable amount and Interest Period of such Loan, (ii) the
Administrative Agent shall determine (which determination shall be conclusive
and binding absent manifest error) that reasonable and adequate means do not
exist for ascertaining the LIBOR Rate for such Interest Period with respect to a
proposed LIBOR Rate Loan or any Base Rate Loan as to which the interest rate is
determined with reference to LIBOR or (iii) the Required Lenders shall determine
(which determination shall be conclusive and binding absent manifest error) that
the LIBOR Rate does not adequately and fairly reflect the cost to such Lenders
of making or maintaining such Loans during such Interest Period, then the
Administrative Agent shall promptly give notice thereof to the Borrower.
Thereafter, until the Administrative Agent notifies the Borrower that such
circumstances no longer exist, the obligation of the Lenders to make LIBOR Rate
Loans or Base Rate Loan as to which the interest rate is determined with
reference to LIBOR and the right of the Borrower to convert any Loan to or
continue any Loan as a LIBOR Rate Loan or a Base Rate Loan as to which the
interest rate is determined with reference to LIBOR shall be suspended, and (i)
in the case of LIBOR Rate Loans, the Borrower shall either (A) repay in full (or
cause to be repaid in full) the then outstanding principal amount of each such
LIBOR Rate Loan together with accrued interest thereon (subject to Section
3.1(d)), on the last day of the then current Interest Period applicable to such
LIBOR Rate Loan; or (B) convert the then outstanding principal amount of each
such LIBOR Rate Loan to a Base Rate Loan as to which the interest rate is not
determined by reference to LIBOR as of the last day of such Interest Period; or
(ii) in the case of Base Rate Loans as to which the interest rate is determined
by reference to LIBOR, the Borrower shall convert the then outstanding principal
amount of each such Loan to a Base Rate Loan as to which the interest rate is
not determined by reference to LIBOR as of the last day of such Interest Period.

 

(b)          Laws Affecting LIBOR Rate Availability. If, after the date hereof,
the introduction of, or any change in, any Applicable Law or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof, or compliance by any of the Lenders (or any of their respective Lending
Offices) with any request or directive (whether or not having the force of law)
of any such Governmental Authority, central bank or comparable agency, shall
make it unlawful or impossible for any of the Lenders (or any of their
respective Lending Offices) to honor its obligations hereunder to make or
maintain any LIBOR Rate Loan or any Base Rate Loan as to which the interest rate
is determined by reference to LIBOR, such Lender shall promptly give notice
thereof to the Administrative Agent and the Administrative Agent shall promptly
give notice to the Borrower and the other Lenders. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, (i) the obligations of the Lenders to make LIBOR Rate Loans or Base Rate
Loans as to which the interest rate is determined by reference to LIBOR, and the
right of the Borrower to convert any Loan to a LIBOR Rate Loan or continue any
Loan as a LIBOR Rate Loan or a Base Rate Loan as to which the interest rate is
determined by reference to LIBOR shall be suspended and thereafter the Borrower
may select only Base Rate Loans as to which the interest rate is not determined
by reference to LIBOR hereunder, (ii) all Base Rate Loans shall cease to be
determined by reference to LIBOR and (iii) if any of the Lenders may not
lawfully continue to maintain a LIBOR Rate Loan to the end of the then current
Interest Period applicable thereto, the applicable Loan shall immediately be
converted to a Base Rate Loan as to which the interest rate is not determined by
reference to LIBOR for the remainder of such Interest Period.

 

28

 

 

SECTION 3.9           Indemnity. The Borrower hereby indemnifies each of the
Lenders against any loss or expense (including any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain a LIBOR Rate
Loan or from fees payable to terminate the deposits from which such funds were
obtained) which may arise or be attributable to each Lender’s obtaining,
liquidating or employing deposits or other funds acquired to effect, fund or
maintain any Loan (a) as a consequence of any failure by the Borrower to make
any payment when due of any amount due hereunder in connection with a LIBOR Rate
Loan, (b) due to any failure of the Borrower to borrow, continue or convert on a
date specified therefor in a Notice of Borrowing or Notice of
Conversion/Continuation or (c) due to any payment, prepayment or conversion of
any LIBOR Rate Loan on a date other than the last day of the Interest Period
therefor. The amount of such loss or expense shall be determined, in the
applicable Lender’s sole discretion, based upon the assumption that such Lender
funded its Commitment Percentage of the LIBOR Rate Loans in the London interbank
market and using any reasonable attribution or averaging methods which such
Lender deems appropriate and practical. A certificate of such Lender setting
forth the basis for determining such amount or amounts necessary to compensate
such Lender shall be forwarded to the Borrower through the Administrative Agent
and shall be conclusively presumed to be correct save for manifest error.

 

SECTION 3.10         Increased Costs.

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or advances, loans or other credit extended
or participated in by, any Lender (except any reserve requirement reflected in
the LIBOR Rate); or

 

(ii)         impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or LIBOR Rate Loans made by
such Lender (except for (A) Indemnified Taxes and Other Taxes, in either case
that are indemnified pursuant to section 3.11, and (B) the imposition, or change
in rate, of any Excluded Tax);

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any LIBOR Rate Loan
(or of maintaining its obligation to make any such Loan), or to reduce the
amount of any sum received or receivable by such Lender hereunder (whether of
principal, interest or any other amount) then, upon written request of such
Lender, the Borrower shall promptly pay to any such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.

 

(b)          Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital requirements, has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Loans made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time upon
written request of such Lender the Borrower shall promptly pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

 

(c)          Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section and delivered to the Borrower, shall be conclusive absent manifest
error. The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.

 

29

 

 

(d)          Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs incurred or reductions suffered more than 180 days prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions, and of such Lender’s intention to claim
compensation therefor (except that if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

 

SECTION 3.11         Taxes.

 

(a)          Payments Free of Taxes. Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes or Other Taxes, except as required by Applicable Law; provided
that if the applicable withholding agent shall be required by Applicable Law to
deduct any Indemnified Taxes (including any Other Taxes) from such payments,
then (i) the sum payable shall be increased by the Borrower as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or the
applicable Lender receives an amount equal to the sum it would have received had
no such deductions been made, (ii) the applicable withholding agent shall make
such deductions and (iii) the applicable withholding agent shall timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
Applicable Law.

 

(b)          Payment of Other Taxes by the Borrower. Without limiting the
provisions of paragraph (a) above, the Borrower shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with Applicable Law.

 

(c)          Indemnification by the Borrower. Without duplication of Section
3.11(a) or Section 3.11(b), the Borrower shall indemnify the Administrative
Agent and each Lender, within 10 days after demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.11) paid by the Administrative Agent or such Lender and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)          Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

30

 

 

(e)          Status of Lenders. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by Applicable Law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by Applicable Law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by Applicable Law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. Without
limiting the generality of the foregoing, in the event that the Borrower is a
U.S. Person, any Lender shall deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Lender becomes a Lender under this Agreement
(and from time to time thereafter upon the request of the Borrower or the
Administrative Agent, but only if such Lender is legally entitled to do so),
whichever of the following is applicable:

 

(i)          in the case of any Lender that is a U.S. Person, properly executed
originals of IRS Form W-9 (or any successor form);

 

(ii)         in the case of any Foreign Lender:

 

(A)         properly executed originals of IRS Form W-8BEN (or any successor
form) claiming eligibility for benefits of an income tax treaty to which the
United States is a party;

 

(B)         properly executed originals of IRS Form W-8ECI (or any successor
form);

 

(C)         if such Foreign Lender is claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
properly executed originals of IRS Form W-8BEN (or any successor form);

 

(D)         if such Foreign Lender is not the beneficial owner, properly
executed originals of IRS Form W-8IMY (or any successor form), together with
such supplementary documentation as may be prescribed by Applicable Law to
permit the Borrower to determine the withholding or deduction required to be
made; or

 

(E)         any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
Applicable Law to permit the Borrower to determine the withholding or deduction
required to be made.

 

31

 

 

If a payment made to or for the account of a Lender under any Loan Document
would be subject to U.S. Federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with any requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall (A)
enter into such agreements with the IRS as necessary to establish an exemption
from withholding under FATCA; (B) comply with any certification, documentation,
information, reporting or other requirement necessary to establish an exemption
from withholding under FATCA; (C) provide any documentation reasonably requested
by the Borrower or the Administrative Agent sufficient for the Administrative
Agent and the Borrower to comply with their respective obligations, if any,
under FATCA and to determine that such Lender has complied such applicable
requirements; and (D) provide a certification signed by the chief financial
officer, principal accounting officer, treasurer or controller of such Lender
certifying that such Lender has complied with any necessary requirements to
establish an exemption from withholding under FATCA. To the extent that the
relevant documentation provided pursuant to this paragraph is rendered obsolete
or inaccurate in any material respect as a result of changes in circumstances
with respect to the status of a Lender, such Lender shall, to the extent
permitted by Applicable Law, deliver to the Borrower and the Administrative
Agent revised and/or updated documentation sufficient for the Borrower and the
Administrative Agent to confirm such Lender’s compliance with their respective
obligations under FATCA.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(f)          Indemnification of the Administrative Agent. Each Lender shall
indemnify the Administrative Agent within 10 days after demand therefor, for the
full amount of any Taxes attributable to such Lender that are payable or paid by
the Administrative Agent, and reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document against any amount due to the
Administrative Agent under this paragraph (f). The agreements in this paragraph
(f) shall survive the resignation and/or replacement of the Administrative
Agent.

 

(g)          Refunds. If the Administrative Agent or any Lender determines in
good faith that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower pursuant to this Section 3.11 (including by the
payment of additional amounts pursuant to Section 3.11(a)), it shall pay to the
Borrower an amount equal to such refund (but only to the extent of indemnity
payments, including payments of additional amounts, made under this Section 3.11
with respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of the Administrative Agent or such Lender, as
applicable, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). The Borrower, upon the
written request of such indemnified party, shall repay to such indemnified party
the amount paid over to the Borrower by such indemnified party pursuant to this
Section 3.11(g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.

 

(h)          Survival. Without prejudice to the survival of any other agreement
of the Borrower hereunder, the agreements and obligations of the Borrower
contained in this Section shall survive the payment in full of the Obligations.

 

SECTION 3.12         Mitigation Obligations; Replacement of Lenders.

 

(a)          Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.10, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.11, then such Lender shall, at the
request of the Borrower, use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.10 or Section 3.11, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender. The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

 

32

 

 

(b)          Replacement of Lenders. If any Lender requests compensation under
Section 3.10, or if the Borrower is required to pay Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.11, and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.12(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.10), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

 

(i)          the Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.10;

 

(ii)         such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.9) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(iii)        in the case of any such assignment resulting from a claim for
compensation under Section 3.10 or payments required to be made pursuant to
Section 3.11, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(iv)        such assignment does not conflict with Applicable Law; and

 

(v)         in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

SECTION 3.13         Defaulting Lenders.

 

(a)          Defaulting Lender Adjustments. Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by Applicable Law:

 

(i)          Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of Required Lenders.

 

33

 

 

(ii)         Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.4 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment of any amounts owing to the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; third, so long as no Default or
Event of Default exists, to the payment of any amounts owing to the Borrower as
a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement; and fourth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction.

 

(b)          Defaulting Lender Cure. If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

ARTICLE IV

CONDITIONS OF CLOSING AND BORROWING

 

SECTION 4.1           Conditions to Closing and Initial Extensions of Credit.
The obligation of the Lenders to close this Agreement and to make the initial
Loan is subject to the satisfaction of each of the following conditions:

 

(a)          Executed Loan Documents. This Agreement, a Term Loan Note in favor
of each Lender requesting a Term Loan Note, and the Security Documents, together
with any other applicable Loan Documents, shall have been duly authorized,
executed and delivered to the Administrative Agent by the parties thereto, shall
be in full force and effect and no Default or Event of Default shall exist
hereunder or thereunder.

 

(b)          Closing Certificates; Etc. The Administrative Agent shall have
received each of the following in form and substance reasonably satisfactory to
the Administrative Agent:

 

(i)          Officer’s Certificate. A certificate from a Responsible Officer of
the Borrower to the effect that (A) all representations and warranties of the
Borrower contained in this Agreement and the other Loan Documents are true,
correct and complete; (B) the Borrower is not in violation of any of the
covenants contained in this Agreement and the other Loan Documents; (C) after
giving effect to the Transactions, no Default or Event of Default has occurred
and is continuing; (D) since December 31, 2011, no event has occurred or
condition arisen, either individually or in the aggregate, that could reasonably
be expected to have a Material Adverse Effect; and (E)  the Borrower has
satisfied each of the conditions set forth in Section 4.1 and Section 4.2.

 

34

 

 

(ii)         Certificate of Secretary of the Borrower. A certificate of a
Responsible Officer of the Borrower certifying as to the incumbency and
genuineness of the signature of each officer of the Borrower executing Loan
Documents to which it is a party and certifying that attached thereto is a true,
correct and complete copy of (A) the articles or certificate of incorporation or
formation of the Borrower and all amendments thereto, certified as of a recent
date by the appropriate Governmental Authority in its jurisdiction of
incorporation or formation, (B) the bylaws or other governing document of the
Borrower as in effect on the Closing Date, (C) resolutions duly adopted by the
board of directors (or other governing body) of the Borrower authorizing and
approving the transactions contemplated hereunder and the execution, delivery
and performance of this Agreement and the other Loan Documents to which it is a
party, and (D) each certificate required to be delivered pursuant to Section
4.1(b)(iii).

 

(iii)        Certificates of Good Standing. Certificates as of a recent date of
the good standing of the Borrower under the laws of its jurisdiction of
organization and, to the extent requested by the Administrative Agent, each
other jurisdiction where the Borrower is qualified to do business and, to the
extent available, a certificate of the relevant taxing authorities of such
jurisdictions certifying that the Borrower has filed required tax returns and
owes no delinquent taxes.

 

(iv)        Opinions of Counsel. Favorable opinions of counsel to the Borrower
addressed to the Administrative Agent and the Lenders with respect to the
Borrower, the Loan Documents and such other matters as the Lenders shall request
(which such opinions shall expressly permit reliance by permitted successors and
assigns of the addressees thereof).

 

(c)          Personal Property Collateral.

 

(i)          Filings and Recordings. The Administrative Agent shall have
received all filings and recordations that are necessary to perfect the security
interests of the Collateral Agent, on behalf of the Secured Parties, in the
Collateral and the Administrative Agent shall have received evidence reasonably
satisfactory to the Administrative Agent that upon such filings and recordations
such security interests constitute valid and perfected first priority Liens
thereon.

 

(ii)         Pledged Collateral. The Collateral Agent shall have received
(A) original stock certificates or other certificates evidencing the Capital
Stock pledged pursuant to the Security Documents, together with an undated stock
power for each such certificate duly executed in blank by the registered owner
thereof and (B) each original promissory note pledged pursuant to the Security
Documents together with an undated endorsement for each such promissory note
duly executed in blank by the holder thereof.

 

(iii)        Lien Search. The Administrative Agent shall have received the
results of a Lien search (including a search as to judgments, pending
litigation, bankruptcy, tax and intellectual property matters), in form and
substance reasonably satisfactory thereto, made against the Borrower under the
UCC (or applicable judicial docket) as in effect in each jurisdiction in which
filings or recordations under the UCC should be made to evidence or perfect
security interests in all assets of the Borrower, indicating among other things
that the assets of the Borrower are free and clear of any Lien (except for
Permitted Liens).

 

(iv)        Hazard and Liability Insurance. The Administrative Agent shall have
received evidence of policies of property hazard, business interruption and
liability insurance, such policies to be reasonably satisfactory to the
Administrative Agent, evidence of payment of all insurance premiums for the
current policy year of each (with appropriate endorsements naming the Collateral
Agent as lender’s loss payee (and mortgagee, as applicable) on all policies for
property hazard insurance and as additional insured on all policies for
liability insurance, and if requested by the Administrative Agent, copies of
such insurance policies .

 

35

 

 

(d)          Consents; Defaults.

 

(i)          Governmental and Third Party Approvals. The Borrower shall have
received all material governmental, shareholder and third party consents and
approvals necessary (or any other material consents as determined in the
reasonable discretion of the Administrative Agent) in connection with the
transactions contemplated by this Agreement and the other Loan Documents and the
other transactions contemplated hereby and all applicable waiting periods shall
have expired without any action being taken by any Person that could reasonably
be expected to restrain, prevent or impose any material adverse conditions on
any of the Borrower or such other transactions or that could seek or threaten
any of the foregoing, and no law or regulation shall be applicable which in the
reasonable judgment of the Administrative Agent could reasonably be expected to
have such effect.

 

(ii)         Consents; Defaults. No action, proceeding, investigation,
regulation or legislation shall have been instituted, threatened or proposed
before any Governmental Authority to enjoin, restrain, or prohibit, or to obtain
substantial damages in respect of, or which is related to or arises out of this
Agreement or the other Loan Documents or the consummation of the transactions
contemplated hereby or thereby, or which, in the Administrative Agent’s
reasonable determination, would make it inadvisable to consummate the
transactions contemplated by this Agreement or the other Loan Documents or the
consummation of the transactions contemplated hereby or thereby.

 

(e)          Financial Matters.

 

(i)          Financial Statements. The Administrative Agent shall have received
(A) an audited Consolidated and consolidating balance sheet of MHGCI and its
Subsidiaries as of December 31, 2011 and the related audited Consolidated and
consolidating statements of income and retained earnings and cash flows for the
Fiscal Year then ended and (B) an unaudited Consolidated and consolidating
balance sheet of MHGCI and its Subsidiaries as of June 30, 2012 and related
unaudited Consolidated and consolidating interim statements of income and
retained earnings.

 

(ii)         Financial Projections. The Administrative Agent shall have received
pro forma Consolidated financial statements for the Borrower and its
Subsidiaries, operating budget and projections prepared by management of the
Borrower, including balance sheets, income statements and cash flow statements
on a quarterly basis for the first year following the Closing Date and on an
annual basis for each year thereafter during the term of the Credit Facility,
which shall not be materially inconsistent with any financial information or
projections previously delivered to the Administrative Agent.

 

(iii)        Financial Condition/Solvency Certificate. The Borrower shall have
delivered to the Administrative Agent a certificate, in form and substance
reasonably satisfactory to the Administrative Agent, and certified as accurate
by a Responsible Officer of the Borrower, that (A) after giving effect to the
Transactions, the Borrower and each Subsidiary thereof is each Solvent,
(B) attached thereto are calculations evidencing compliance on a pro forma basis
after giving effect to the Transactions with the covenants contained in Section
7.15 and (C) the financial projections previously delivered to the
Administrative Agent represent the good faith estimates (utilizing reasonable
assumptions) of the financial condition and operations of the Borrower and its
Subsidiaries.

 

36

 

 

(iv)        Reserved.

 

(v)         Payment at Closing. The Borrower shall have paid (A) to the
Administrative Agent, the Arranger and the Lenders the fees set forth or
referenced in Section 3.3 and to the extent invoiced, any other accrued and
unpaid fees or commissions due hereunder, (B) all invoiced fees, charges and
disbursements of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent accrued and unpaid prior
to or on the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such fees,
charges and disbursements incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent) and
(C) to any other Person, to the extent invoiced, such reasonable amount as may
be due thereto in connection with the transactions contemplated hereby,
including all taxes, fees and other charges in connection with the execution,
delivery, recording, filing and registration of any of the Loan Documents.

 

(f)          Miscellaneous.

 

(i)          Notice of Borrowing. The Administrative Agent shall have received a
Notice of Borrowing from the Borrower in accordance with Section 2.2, and a
Notice of Account Designation substantially in the form of Exhibit C (a “Notice
of Account Designation”) specifying the account or accounts to which the
proceeds of any Loans made on or after the Closing Date are to be disbursed.

 

(ii)         Existing Indebtedness. Except for any amounts outstanding under the
Existing Revolving Credit Facility or any Indebtedness permitted pursuant to
Section 7.1, all existing Indebtedness of the Borrower and its Subsidiaries
shall be repaid in full and terminated and all collateral security therefor
shall be released, and the Administrative Agent shall have received pay-off
letters in form and substance reasonably satisfactory to it evidencing such
repayment, termination and release. Any existing Indebtedness permitted pursuant
to Section 7.1 shall be on terms and conditions reasonably satisfactory to the
Administrative Agent.

 

(iii)        TGC Notes. TGC shall have received at least $100,000,000 in gross
cash proceeds from the issuance of the TGC Notes.

 

(iv)        Funds Flow Memorandum. The Administrative Agent shall have received
a memorandum summarizing the sources and uses of funds from the Extensions of
Credit hereunder and the initial borrowings under the TGC Credit Agreement, if
any, and in connection with the TGC Notes.

 

(v)         PATRIOT Act. The Borrower and each of the Subsidiaries shall have
provided to the Administrative Agent and the Lenders the documentation and other
information requested by the Administrative Agent in order to comply with
requirements of the PATRIOT Act.

 

(vi)        TGC Credit Agreement. The condition precedent set forth in Section
5.1 of the TGC Credit Agreement shall have been satisfied or waived by the
lenders thereunder.

 

37

 

 

(vii)       Other Documents. All opinions, certificates and other instruments
and all proceedings in connection with the transactions contemplated by this
Agreement shall be reasonably satisfactory in form and substance to the
Administrative Agent. The Administrative Agent shall have received copies of all
other documents, certificates and instruments reasonably requested thereby, with
respect to the transactions contemplated by this Agreement.

 

Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 4.1, the Administrative Agent and each Lender that has
signed this Agreement shall be deemed to have consented to, approved or accepted
or to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Closing Date specifying its objection thereto.

 

SECTION 4.2           Conditions to All Extensions of Credit. The obligations of
the Lenders to make or participate in any Extensions of Credit (including the
initial Extension of Credit), convert or continue any Loan are subject to the
satisfaction of the following conditions precedent on the relevant borrowing,
continuation, conversion, issuance or extension date:

 

(a)          Continuation of Representations and Warranties. The representations
and warranties contained in Article V shall be true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects on and as of such
borrowing, continuation, conversion, issuance or extension date with the same
effect as if made on and as of such date, (except for any such representation
and warranty that by its terms is made only as of an earlier date, which
representation and warranty shall remain true and correct in all material
respects, except for any representation and warranty that is qualified by
materiality or reference to Material Adverse Effect, which such representation
and warranty shall be true and correct in all respects as of such earlier date.

 

(b)          No Existing Default. No Default or Event of Default shall have
occurred and be continuing on the borrowing, continuation or conversion date
with respect to such Loan or after giving effect to the Loans to be made,
continued or converted on such date.

 

(c)          Notices. The Administrative Agent shall have received a Notice of
Borrowing or Notice of Conversion/Continuation, as applicable, from the Borrower
in accordance with Section 2.2 or Section 3.2, as applicable.

 

(d)          Additional Documents. The Administrative Agent shall have received
each additional document, instrument, legal opinion or other item reasonably
requested by it.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF THE BORROWER

 

To induce the Administrative Agent and Lenders to enter into this Agreement and
to induce the Lenders to make Extensions of Credit, the Borrower hereby
represents and warrants to the Administrative Agent and the Lenders both before
and after giving effect to the transactions contemplated hereunder, which
representations and warranties shall be deemed made on the Closing Date and as
otherwise set forth in Section 4.2, that:

 

38

 

 

SECTION 5.1           Organization; Power; Qualification. The Borrower and each
Subsidiary thereof (a) is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or formation, (b) has
the power and authority to own its Properties and to carry on its business as
now being and hereafter proposed to be conducted and (c) is duly qualified and
authorized to do business in each jurisdiction in which the character of its
Properties or the nature of its business requires such qualification and
authorization except in jurisdictions where the failure to be so qualified or in
good standing could not reasonably be expected to result in a Material Adverse
Effect. The jurisdictions in which the Borrower and each Subsidiary thereof are
organized and qualified to do business as of the Closing Date are described on
Schedule 5.1.

 

SECTION 5.2           Ownership. Each Subsidiary of the Borrower as of the
Closing Date is listed on Schedule 5.2. As of the Closing Date, the
capitalization of the Borrower and its Subsidiaries consists of the number of
shares, authorized, issued and outstanding, of such classes and series, with or
without par value, described on Schedule 5.2. All outstanding shares have been
duly authorized and validly issued and are fully paid and nonassessable and not
subject to any preemptive or similar rights, except as described in Schedule
5.2. The shareholders or other owners, as applicable, of the Borrower and its
Subsidiaries and the number of shares owned by each as of the Closing Date are
described on Schedule 5.2. As of the Closing Date, there are no outstanding
stock purchase warrants, subscriptions, options, securities, instruments or
other rights of any type or nature whatsoever, which are convertible into,
exchangeable for or otherwise provide for or require the issuance of Capital
Stock of the Borrower or any Subsidiary thereof, except as described on Schedule
5.2. All Capital Stock of the Borrower has been offered and sold in compliance
with all federal and state securities laws and all other requirements of
Applicable Law, except where any failure to comply could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.3           Authorization Enforceability. The Borrower and each
Subsidiary thereof has the right, power and authority and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance of this Agreement and each of the other Loan Documents to which it
is a party in accordance with their respective terms. This Agreement and each of
the other Loan Documents have been duly executed and delivered by the duly
authorized officers of the Borrower and each Subsidiary thereof that is a party
thereto, and each such document constitutes the legal, valid and binding
obligation of the Borrower and each Subsidiary thereof that is a party thereto,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

 

SECTION 5.4           Compliance of Agreement, Loan Documents and Borrowing with
Laws, Etc. The execution, delivery and performance by the Borrower and each
Subsidiary thereof of the Loan Documents to which each such Person is a party,
in accordance with their respective terms, the Extensions of Credit hereunder
and the transactions contemplated hereby do not and will not, by the passage of
time, the giving of notice or otherwise, (a) require any Governmental Approval
or violate any Applicable Law relating to the Borrower or any Subsidiary thereof
where the failure to obtain such Governmental Approval or such violation could
reasonably be expected to have a Material Adverse Effect, (b) conflict with,
result in a breach of or constitute a default under the articles of
incorporation, bylaws or other organizational documents of the Borrower or any
Subsidiary thereof, (c) conflict with, result in a breach of or constitute a
default under any indenture, agreement or other instrument to which such Person
is a party or by which any of its properties may be bound or any Governmental
Approval relating to such Person, which could, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, (d) result in or
require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by such Person other than Permitted
Liens or (e) require any consent or authorization of, filing with, or other act
in respect of, an arbitrator or Governmental Authority and no consent of any
other Person is required in connection with the execution, delivery,
performance, validity or enforceability of this Agreement.

 

39

 

 

SECTION 5.5           Compliance with Law; Governmental Approvals. The Borrower
and each Subsidiary thereof (a) has all Governmental Approvals required by any
Applicable Law for it to conduct its business, each of which is in full force
and effect, is final and not subject to review on appeal and is not the subject
of any pending or, to its knowledge, threatened attack by direct or collateral
proceeding, (b) is in compliance with each Governmental Approval applicable to
it and in compliance with all other Applicable Laws relating to it or any of its
respective properties and (c) has timely filed all material reports, documents
and other materials required to be filed by it under all Applicable Laws with
any Governmental Authority and has retained all material records and documents
required to be retained by it under Applicable Law except in each case (a), (b)
or (c) where the failure to have, comply or file could not reasonably be
expected to have a Material Adverse Effect.

 

SECTION 5.6           Tax Returns and Payments. The Borrower and each Subsidiary
thereof has duly filed or caused to be filed all federal, state, local and other
tax returns required by Applicable Law to be filed, and has paid, or made
adequate provision for the payment of, all federal, state, local and other
taxes, assessments and governmental charges or levies upon it and its property,
income, profits and assets which are due and payable (other than any amount the
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided for on the books of the Borrower), except where the failure to file
such tax returns or pay such taxes could not reasonably be expected to have a
Material Adverse Effect. Such returns accurately reflect in all material
respects all liability for taxes of the Borrower or any Subsidiary thereof for
the periods covered thereby, except where the failure to accurately reflect such
liability for taxes could not reasonably be expected to have a Material Adverse
Effect. Except as set forth on Schedule 5.6, there is no material ongoing audit
or examination or, to the knowledge of the Borrower, other investigation by any
Governmental Authority of the tax liability of the Borrower or any Subsidiary
thereof. No Governmental Authority has asserted any Lien or other claim against
the Borrower or any Subsidiary thereof with respect to unpaid taxes which has
not been discharged or resolved (other than (a) any amount the validity of which
is currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided for on the
books of the Borrower and (b) any Permitted Lien). The charges, accruals and
reserves on the books of the Borrower and each Subsidiary thereof in respect of
federal, state, local and other taxes for all Fiscal Years and portions thereof
since the organization of the Borrower or any Subsidiary thereof are in the
judgment of MHGCI and the Borrower adequate, and the Borrower does not
anticipate any additional taxes or assessments for any of such years.

 

SECTION 5.7           Capital Structure. The Sponsor owns and controls more than
50% of the economic and voting interests in the Borrower. The Borrower owns 100%
of outstanding equity interests of TGC.

 

SECTION 5.8           Environmental Matters. Except as could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect:

 

(a)          The Borrower and each Subsidiary thereof and their respective
properties and operations are in compliance with all, and have not violated any,
Environmental Laws;

 

(b)          Hazardous Materials have not been transported or disposed of to or
from any of the properties owned, leased or operated by the Borrower or any
Subsidiary thereof in violation of, or, to the knowledge of the Borrower, in a
manner or to a location which could give rise to liability under, Environmental
Laws;

 

(c)          There are no Environmental Claims pending, or, to the knowledge of
the Borrower, threatened, against the Borrower or any Subsidiary or with respect
to any of their respective properties or operations, nor are there any
administrative or judicial decrees or orders outstanding under any Environmental
Law with respect to the Borrower, any Subsidiary thereof or any of their
respective properties or operations; and

 

40

 

 

(d)          There has been no release, or to the Borrower’s knowledge, threat
of release, of Hazardous Materials at or from properties owned, leased or
operated by the Borrower or any Subsidiary, or by the Borrower or any Subsidiary
at any other location, now or in the past, in violation of or in amounts or in a
manner that could give rise to liability under Environmental Laws.

 

SECTION 5.9           Employee Benefit Matters.

 

(a)          As of the Closing Date, neither the Borrower nor any Subsidiary
maintains or contributes to, or has any obligation under, any Employee Benefit
Plan that is subject to Title IV of ERISA or Section 412 of the Code other than
those identified on Schedule 5.9;

 

(b)          The Borrower and each ERISA Affiliate is in compliance with all
applicable provisions of ERISA, the Code and the regulations and published
interpretations thereunder with respect to all Employee Benefit Plans except for
any required amendments for which the remedial amendment period as defined in
Section 401(b) of the Code has not yet expired and except where a failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Employee Benefit Plan that is intended to be qualified under Section 401(a) of
the Code has been determined by the IRS to be so qualified, and each trust
related to such plan has been determined to be exempt under Section 501(a) of
the Code except for such plans that have not yet received determination letters
but for which the remedial amendment period for submitting a determination
letter has not yet expired and except as could not reasonably be expected to
have a Material Adverse Effect. No liability has been incurred by the Borrower
or any ERISA Affiliate which remains unsatisfied for any taxes or penalties
assessed with respect to any Employee Benefit Plan or any Multiemployer Plan
except for a liability that could not reasonably be expected to have a Material
Adverse Effect;

 

(c)          As of the Closing Date and except as could not reasonably be
expected to result in liability of the Borrower in an amount in excess of the
Threshold Amount, no Pension Plan has been terminated, nor has any Pension Plan
become subject to funding based benefit restrictions under Section 436 of the
Code, nor has any funding waiver from the IRS been received or requested with
respect to any Pension Plan, nor has the Borrower or any ERISA Affiliate failed
to make any contributions or to pay any amounts due and owing as required by
Sections 412 or 430 of the Code, Section 302 of ERISA or the terms of any
Pension Plan prior to the due dates of such contributions under Sections 412 or
430 of the Code or Section 302 of ERISA, nor has there been any event requiring
any disclosure under Section 4041(c)(3)(C) or 4063(a) of ERISA with respect to
any Pension Plan;

 

(d)          Except where the failure of any of the following representations to
be correct could not reasonably be expected to have a Material Adverse Effect,
neither the Borrower nor any ERISA Affiliate has: (i) engaged in a nonexempt
prohibited transaction described in Section 406 of ERISA or Section 4975 of the
Code; (ii) incurred any liability to the PBGC which remains outstanding other
than the payment of premiums and there are no premium payments which are due and
unpaid; (iii) failed to make a required contribution or payment to a
Multiemployer Plan, or (iv) failed to make a required installment or other
required payment under Sections 412 or 430 of the Code;

 

(e)          No Termination Event has occurred or is reasonably expected to
occur;

 

41

 

 

(f)          Except where the failure of any of the following representations to
be correct in all material respects could not reasonably be expected to have a
Material Adverse Effect, no proceeding, claim (other than a benefits claim in
the ordinary course of business), lawsuit and/or investigation is existing or,
to the best of the knowledge of the Borrower after due inquiry, threatened
concerning or involving (i) any employee welfare benefit plan (as defined in
Section 3(1) of ERISA) currently maintained or contributed to by the Borrower or
any Subsidiary, (ii) any Pension Plan or (iii) any Multiemployer Plan.

 

SECTION 5.10         Margin Stock. Neither the Borrower nor any Subsidiary
thereof is engaged principally or as one of its activities in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” (as each such term is defined or used, directly or indirectly, in
Regulation U of the Board of Governors of the Federal Reserve System). No part
of the proceeds of any of the Loans will be used for purchasing or carrying
margin stock or for any purpose which violates, or which would be inconsistent
with, the provisions of Regulation T, U or X of such Board of Governors.
Following the application of the proceeds of each Extension of Credit, not more
than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a Consolidated basis) subject to the provisions
of Section 7.2 or Section 7.5 or subject to any restriction contained in any
agreement or instrument between the Borrower and any Lender or any Affiliate of
any Lender relating to Indebtedness in excess of the Threshold Amount will be
“margin stock”. If requested by any Lender (through the Administrative Agent) or
the Administrative Agent, the Borrower will furnish to the Administrative Agent
and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U 1 referred to in Regulation U.

 

SECTION 5.11         Government Regulation. Neither the Borrower nor any
Subsidiary thereof is an “investment company” or a company “controlled” by an
“investment company” (as each such term is defined or used in the Investment
Company Act of 1940, as amended) and neither the Borrower nor any Subsidiary
thereof is, or after giving effect to any Extension of Credit will be, subject
to regulation under the Interstate Commerce Act, as amended, the Federal Power
Act, as amended, any state public utilities code or any other Applicable Law
which limits its ability to incur or consummate the transactions contemplated
hereby, except that the incurrence of Indebtedness hereunder is subject to the
approval of the Hawaii Public Utility Commission.

 

SECTION 5.12         Material Contracts. Schedule 5.12 sets forth a complete and
accurate list of all Material Contracts of the Borrower and each Subsidiary
thereof in effect as of the Closing Date. Other than as set forth in Schedule
5.12, each such Material Contract is, and after giving effect to the
consummation of the transactions contemplated by the Loan Documents will be, in
full force and effect in accordance with the terms thereof. To the extent
requested by the Administrative Agent, the Borrower and each Subsidiary thereof
has delivered to the Administrative Agent a true and complete copy of each
Material Contract required to be listed on Schedule 5.12 or any other Schedule
hereto. Neither the Borrower nor any Subsidiary thereof (nor, to the knowledge
of the Borrower, any other party thereto) is in breach of or in default under
any Material Contract in any material respect.

 

SECTION 5.13         Employee Relations. Neither the Borrower nor any Subsidiary
thereof is party to any collective bargaining agreement or has any labor union
been recognized as the representative of its employees except as set forth on
Schedule 5.13. The Borrower knows of no pending, threatened or contemplated
strikes, work stoppage or other collective labor disputes involving its
employees or those of its Subsidiaries that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.14         Burdensome Provisions. The Borrower and its Subsidiaries do
not presently anticipate that future expenditures needed to meet the provisions
of any statutes, orders, rules or regulations of a Governmental Authority will
be so burdensome as to have a Material Adverse Effect. No Subsidiary is party to
any agreement or instrument or otherwise subject to any restriction or
encumbrance that restricts or limits its ability to make dividend payments or
other distributions in respect of its Capital Stock to the Borrower or any
Subsidiary or to transfer any of its assets or properties to the Borrower or any
other Subsidiary in each case other than existing under or by reason of the Loan
Documents or Applicable Law.

 

42

 

 

SECTION 5.15         Financial Statements. The audited and unaudited financial
statements delivered pursuant to Section 4.1(e)(i) are complete and correct and
fairly present on a Consolidated basis the assets, liabilities and financial
position of the Borrower and its Subsidiaries as at such dates, and the results
of the operations and changes of financial position for the periods then ended
(other than customary year-end adjustments for unaudited financial statements).
All such financial statements, including the related schedules and notes
thereto, have been prepared in accordance with GAAP. Such financial statements
show all material indebtedness and other material liabilities, direct or
contingent, of the Borrower and its Subsidiaries as of the date thereof,
including material liabilities for taxes, material commitments, and
Indebtedness, in each case, to the extent required to be disclosed under GAAP.
The projections delivered pursuant to Section 4.1(e)(ii) were prepared in good
faith on the basis of the assumptions stated therein, which assumptions are
believed to be reasonable in light of then existing conditions except that such
financial projections and statements shall be subject to normal year end closing
and audit adjustments.

 

SECTION 5.16         No Material Adverse Change. Since December 31, 2011, there
has been no material adverse change in the properties, business, operations, or
financial condition of the Borrower and its Subsidiaries and no event has
occurred or condition arisen, either individually or in the aggregate, that
could reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.17         Solvency. The Borrower and each Subsidiary thereof is
Solvent.

 

SECTION 5.18         Titles to Properties. As of the Closing Date, the real
property listed on Schedule 5.18 constitutes all of the real property that is
owned or leased by the Borrower or any of its Subsidiaries. The Borrower and
each Subsidiary thereof has such title to the real property owned or leased by
it as is necessary or desirable to the conduct of its business and valid and
legal title to all of its personal property and assets, except those which have
been disposed of by the Borrower and its Subsidiaries subsequent to such date
which dispositions have been in the ordinary course of business or as otherwise
expressly permitted hereunder.

 

SECTION 5.19         Litigation. There are no actions, suits or proceedings
pending nor, to the knowledge of the Borrower, threatened against the Borrower
or any Subsidiary or relating to any of their respective properties or before
any arbitrator of any kind or before or by any Governmental Authority that could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.20         OFAC. Neither the Borrower nor any of its Subsidiaries (i)
is an “enemy” or an “ally of the enemy” within the meaning of Section 2 of the
Trading with the Enemy Act of the United States (50 U.S.C. App. §§ 1 et seq.),
as amended, (ii) is in violation of (A) the Trading with the Enemy Act, as
amended, (B) any of the foreign assets control regulations of the United States
Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (C) the PATRIOT Act, (iii) is
a Sanctioned Person, (ii) has more than 10% of its assets in Sanctioned
Countries, or (iii) derives more than 10% of its operating income from
investments in, or transactions with Sanctioned Persons or Sanctioned Countries.
No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly to fund any operations in, finance any investments or
activities in or make any payments to, a Sanctioned Person or a Sanctioned
Country.

 

43

 

 

SECTION 5.21         Absence of Defaults. No event has occurred or is continuing
(a) which constitutes a Default or an Event of Default, or (b) which
constitutes, or which with the passage of time or giving of notice or both would
constitute, a default or event of default by the Borrower or any Subsidiary
thereof under any Material Contract or judgment, decree or order to which the
Borrower or any Subsidiary thereof is a party or by which the Borrower or any
Subsidiary thereof or any of their respective properties may be bound or which
would require the Borrower or any Subsidiary thereof to make any payment
thereunder prior to the scheduled maturity date therefore that, in any case
under this clause (b), could, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

SECTION 5.22         Senior Indebtedness Status. The Obligations and Secured
Obligations of the Borrower and each Subsidiary thereof under this Agreement and
each of the other Loan Documents ranks and shall continue to rank at least
senior in priority of payment to all Subordinated Indebtedness and all senior
unsecured Indebtedness of each such Person and is designated as “Senior
Indebtedness” under all instruments and documents, now or in the future,
relating to all Subordinated Indebtedness and all senior unsecured Indebtedness
of such Person.

 

SECTION 5.23         Investment Bankers’ and Similar Fees. The Borrower has no
obligation to any Person in respect of any finders’, brokers’, investment
banking or other similar fee in connection with any of the Transactions.

 

SECTION 5.24         Disclosure. The Borrower and/or its Subsidiaries have
disclosed to the Administrative Agent and the Lenders all agreements,
instruments and corporate or other restrictions to which the Borrower and any
Subsidiary thereof are subject, and all other matters known to them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No financial statement, material report, material
certificate or other material information furnished (whether in writing or
orally) by or on behalf of the Borrower or any Subsidiary thereof to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
(as modified or supplemented by other information so furnished), taken together
as a whole, contains any untrue statement of a material fact or omits to state
any material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, pro forma financial information,
estimated financial information and other projected or estimated information,
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

 

SECTION 5.25         Bank Accounts and Securities Accounts. Schedule 5.25 sets
forth a true and complete listing of all bank accounts and securities accounts
maintained by the Borrower and its Subsidiaries as of the Closing Date.

 

SECTION 5.26         Agreements with Affiliates. Except as disclosed on
Schedule 5.26, the Borrower has not entered into and, as of the Closing Date
does not contemplate entering into, any material agreement or contract with any
Affiliate of such Person except upon terms at least as favorable to the Borrower
as an arms-length transaction with unaffiliated Persons, based on the totality
of the circumstances.

 

SECTION 5.27         Existing Indebtedness; Existing Liens.

 

(a)          Schedule 5.27(a) sets forth a complete and correct list of all
outstanding Indebtedness of the Borrower as of the date of this Agreement. The
Borrower is not in default, and no waiver of default is currently in effect, in
the payment of any principal or interest on any of its Indebtedness, and no
event or condition exists with respect to any Indebtedness of the Borrower that
would permit (or that with notice or the lapse of time, or both, would permit)
one or more Persons to cause such Indebtedness to become due and payable before
its stated maturity or before its regularly scheduled dates of payment.

 

44

 

 

(b)          Schedule 5.27 (b) sets forth a complete and correct list of all
Liens on or in the Property of the Borrower (other than Permitted Liens). The
Borrower has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien other than Permitted Liens.

 

SECTION 5.28         Policies of Insurance. Schedule 5.28 sets forth a true and
complete listing of all insurance maintained by the Borrower as of the Closing
Date. Such insurance has not been terminated and is in full force and effect,
and the Borrower has taken all action required to be taken as of the date of
this Agreement to keep unimpaired its rights thereunder in all material
respects. The Properties of the Borrower are insured with financially sound and
reputable insurance companies in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties.

 

SECTION 5.29         No Agreements to Sell Assets; Etc. The Borrower has no
legal obligation, absolute or contingent, to any Person to sell the assets of
the Borrower, or to effect any merger, consolidation or other reorganization of
the Borrower or to enter into any agreement with respect thereto.

 

SECTION 5.30         Creation, Perfection and Priority of Liens. As of the
Closing Date, the execution and delivery of the Loan Documents by the Borrower,
together with UCC financing statements, are effective to create in favor of the
Collateral Agent for the benefit of itself and the Secured Parties, as security
for the Secured Obligations, a valid and perfected first priority Lien on all of
the Collateral (subject only to Permitted Liens).

 

ARTICLE VI

AFFIRMATIVE COVENANTS

 

Until all of the Obligations (other than contingent indemnification obligations
not then due) have been paid and satisfied in full in cash and the Commitments
terminated, the Borrower will, and will cause each of its Subsidiaries to:

 

SECTION 6.1           Financial Statements and Budgets. Deliver to the
Administrative Agent, in form and detail reasonably satisfactory to the
Administrative Agent (which shall promptly make such information available to
the Lenders in accordance with its customary practice):

 

(a)          Annual Financial Statements. As soon as practicable and in any
event within 90 days after the end of each Fiscal Year (commencing with the
Fiscal Year ended December 31, 2012), an audited Consolidated balance sheet of
the Borrower and its Subsidiaries as of the close of such Fiscal Year and
audited Consolidated statements of income, retained earnings and cash flows and
a report containing management’s discussion and analysis of such financial
statements for the Fiscal Year then ended, including the notes thereto, all in
reasonable detail setting forth in comparative form the corresponding figures as
of the end of and for the preceding Fiscal Year and prepared in accordance with
GAAP and, if applicable, containing disclosure of the effect on the financial
position or results of operations of any change in the application of accounting
principles and practices during the year. Such annual financial statements shall
be audited by KPMG LLP or an independent certified public accounting firm of
recognized national standing reasonably acceptable to the Administrative Agent,
and accompanied by a report and opinion thereon by such certified public
accountants prepared in accordance with generally accepted auditing standards
that is not subject to any “going concern” or similar qualification or exception
or any qualification as to the scope of such audit or with respect to accounting
principles followed by the Borrower or any of their Subsidiaries not in
accordance with GAAP.

 

45

 

 

(b)          Quarterly Financial Statements. As soon as practicable and in any
event within 45 days after the end of the first three fiscal quarters of each
Fiscal Year (commencing with the fiscal quarter ended June 30, 2012), an
unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as of
the close of such fiscal quarter and unaudited Consolidated statements of
income, retained earnings and cash flows and a report containing management’s
discussion and analysis of such financial statements for the fiscal quarter then
ended and that portion of the Fiscal Year then ended, including the notes
thereto, all in reasonable detail setting forth in comparative form the
corresponding figures as of the end of and for the corresponding period in the
preceding Fiscal Year and prepared by the Borrower in accordance with GAAP and,
if applicable, containing disclosure of the effect on the financial position or
results of operations of any change in the application of accounting principles
and practices during the period, and certified by a Responsible Officer of MHGCI
(as applicable) or the Borrower to present fairly in all material respects the
financial condition of the Borrower and its Subsidiaries on a Consolidated basis
as of their respective dates and the results of operations of the Borrower and
its Subsidiaries for the respective periods then ended, subject to normal
year-end adjustments and the absence of footnotes; provided that through the end
of the Fiscal Year ending on December 31, 2012, the foregoing requirements of
this Section 6.1(b) may be satisfied with the delivery of such Consolidated and
consolidating financial statements of MHGCI.

 

(c)          Annual Business Plan and Budget. As soon as practicable and in any
event within 60 days after the end of each Fiscal Year, a business plan and
operating and capital budget of the Borrower and its Subsidiaries for the
ensuing 12 fiscal quarters, such plan to be prepared in accordance with GAAP and
to include, on a quarterly basis, the following: a quarterly operating and
capital budget, a projected income statement, statement of cash flows and
balance sheet, calculations demonstrating projected compliance with the
financial covenants set forth in Section 7.15 and a report containing
management’s discussion and analysis of such budget with a reasonable disclosure
of the key assumptions and drivers with respect to such budget, accompanied by a
certificate from a Responsible Officer of the Borrower to the effect that such
budget contains good faith estimates (utilizing assumptions believed to be
reasonable at the time of delivery of such budget) of the financial condition
and operations of the Borrower and its Subsidiaries for such period.

 

SECTION 6.2           Certificates; Other Reports. Deliver to the Administrative
Agent (which shall promptly make such information available to the Lenders in
accordance with its customary practice):

 

(a)          at each time financial statements are delivered pursuant to
Sections 6.1(a) or (b) and at such other times as the Administrative Agent shall
reasonably request, a duly completed Officer’s Compliance Certificate and a
report containing management’s discussion and analysis of such financial
statements;

 

(b)          promptly upon receipt thereof, copies of all reports, if any,
submitted to the Borrower, any Subsidiary thereof or any of their respective
boards of directors by their respective independent public accountants in
connection with their auditing function, including, without limitation, any
management report and any management responses thereto;

 

(c)          promptly after the furnishing thereof, copies of any statement or
report furnished to any holder of Indebtedness of the Borrower or any Subsidiary
thereof in excess of the Threshold Amount pursuant to the terms of any
indenture, loan or credit or similar agreement;

 

46

 

 

(d)          promptly after the assertion or occurrence thereof, notice of any
Environmental Claim against, or of any noncompliance with any Environmental Law
by or any liability under any Environmental Law of, the Borrower or any
Subsidiary thereof that could (i) reasonably be expected to have a Material
Adverse Effect or (ii) cause any Property described in the Mortgages to be
subject to any material restrictions on ownership, occupancy, use or
transferability under any Environmental Law;

 

(e)          promptly upon the request thereof, such other information and
documentation required by bank regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations (including,
without limitation, the PATRIOT Act), as from time to time reasonably requested
by the Administrative Agent or any Lender; and

 

(f)          such other information regarding the operations, business affairs
and financial condition of the Borrower or any Subsidiary thereof as the
Administrative Agent or any Lender may reasonably request.

 

The Borrower shall provide electronic copies of the Officer’s Compliance
Certificates required by Section 6.2 to the Administrative Agent. Except for
such Officer’s Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak Online or another
similar electronic system (the “Platform”).

 

SECTION 6.3           Notice of Litigation and Other Matters. Promptly (but in
no event later than 10 days after any Responsible Officer of the Borrower
obtains knowledge thereof) notify the Administrative Agent in writing of (which
shall promptly make such information available to the Lenders in accordance with
its customary practice):

 

(a)          the occurrence of any Default or Event of Default;

 

(b)          the commencement of all proceedings and investigations by or before
any Governmental Authority and all actions and proceedings before any arbitrator
against or involving the Borrower or any Subsidiary thereof or any of their
respective properties, assets or businesses in each case that if adversely
determined could reasonably be expected to result in a Material Adverse Effect;

 

(c)          any notice of any violation received by the Borrower or any
Subsidiary thereof from any Governmental Authority including, without
limitation, any notice of violation of Environmental Laws which in any such case
could reasonably be expected to have a Material Adverse Effect;

 

(d)          any labor controversy that has resulted in a strike or other work
action against the Borrower or any Subsidiary thereof;

 

(e)          any attachment, judgment, lien, levy or order exceeding the
Threshold Amount that may be assessed against the Borrower or any Subsidiary
thereof;

 

(f)          any event which constitutes or which with the passage of time or
giving of notice or both would constitute a default or event of default under
any Material Contract to which the Borrower or any of its Subsidiaries is a
party or by which the Borrower or any Subsidiary thereof or any of their
respective properties may be bound which could reasonably be expected to have a
Material Adverse Effect;

 

47

 

 

(g)          (i) any unfavorable determination letter from the IRS regarding the
qualification of an Employee Benefit Plan under Section 401(a) of the Code
(along with a copy thereof), (ii) all notices received by the Borrower or any
ERISA Affiliate of the PBGC’s intent to terminate any Pension Plan or to have a
trustee appointed to administer any Pension Plan, (iii) all notices received by
the Borrower or any ERISA Affiliate from a Multiemployer Plan sponsor concerning
the imposition or amount of withdrawal liability pursuant to Section 4202 of
ERISA and (iv) the Borrower obtaining knowledge or reason to know that the
Borrower or any ERISA Affiliate has filed or intends to file a notice of intent
to terminate any Pension Plan under a distress termination within the meaning of
Section 4041(c) of ERISA; and

 

(h)          any event which makes any of the representations set forth in
Article V that is subject to materiality or Material Adverse Effect
qualifications inaccurate in any respect or any event which makes any of the
representations set forth in Article V that is not subject to materiality or
Material Adverse Effect qualifications inaccurate in any material respect.

 

Each notice pursuant to Section 6.3 shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.3(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

SECTION 6.4           Preservation of Corporate Existence and Related Matters.
Except as permitted by Section 7.4, preserve and maintain its separate corporate
existence and all rights, franchises, licenses and privileges necessary to the
conduct of its business, and qualify and remain qualified as a foreign
corporation or other entity and authorized to do business in each jurisdiction
where the nature and scope of its activities require it to so qualify under
Applicable Law in which the failure to so qualify could reasonably be expected
to have a Material Adverse Effect.

 

SECTION 6.5           Maintenance of Property and Licenses.

 

(a)          In addition to the requirements of any of the Security Documents,
protect and preserve all Properties necessary in and material to its business,
including copyrights, patents, trade names, service marks and trademarks;
maintain in good working order and condition, ordinary wear and tear excepted,
all buildings, equipment and other tangible real and personal property; and from
time to time make or cause to be made all repairs, renewals and replacements
thereof and additions to such Property necessary for the conduct of its
business, so that the business carried on in connection therewith may be
conducted in a commercially reasonable manner, in each case except as such
action or inaction would not reasonably be expected to result in a Material
Adverse Effect.

 

(b)          Maintain, in full force and effect in all material respects, each
and every material license, permit, certification, qualification, approval or
franchise issued by any Governmental Authority required for each of them to
conduct their respective businesses as presently conducted, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

48

 

 

SECTION 6.6           Insurance. Maintain insurance with financially sound and
reputable insurance companies against at least such risks and in at least such
amounts as are customarily maintained by similar businesses and as may be
required by Applicable Law and as are required by any Security Documents
(including, without limitation, hazard and business interruption insurance). All
such insurance shall, (a) provide that no cancellation thereof shall be
effective until at least 30 days (or 10 days in the case of nonpayment of
premium) after receipt by the Collateral Agent of written notice thereof,
(b) name the Collateral Agent as an additional insured party thereunder and
(c) in the case of each casualty insurance policy, name the Collateral Agent as
lender’s loss payee. On the Closing Date and from time to time thereafter
deliver to the Collateral Agent (a) upon its request information in reasonable
detail as to the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby and (b) prompt notice of
any material modification to the insurance policies required to be maintained
hereunder.

 

SECTION 6.7           Accounting Methods and Financial Records. Maintain a
system of accounting, and keep proper books, records and accounts (which shall
be true and complete in all material respects) as may be required or as may be
necessary to permit the preparation of financial statements in accordance with
GAAP and in compliance with the regulations of any Governmental Authority having
jurisdiction over it or any of its Properties.

 

SECTION 6.8           Payment of Taxes and Other Obligations. Pay and perform
(a) all taxes, assessments and other governmental charges that may be levied or
assessed upon it or any of its Property and (b) all other indebtedness,
obligations and liabilities in accordance with customary trade practices;
provided, that the Borrower or such Subsidiary may contest any item described in
clause (a) of this Section in good faith so long as adequate reserves are
maintained with respect thereto in accordance with GAAP, except where the
failure to pay or perform such items described in clauses (a) or (b) of this
Section could not reasonably be expected to have a Material Adverse Effect.

 

SECTION 6.9           Compliance with Laws and Approvals. Observe and remain in
compliance in all material respects with all Applicable Laws and maintain in
full force and effect all Governmental Approvals, in each case applicable to the
conduct of its business except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

SECTION 6.10         Environmental Laws. In addition to and without limiting the
generality of Section 6.9, except as could not reasonably be expected to have a
Material Adverse Effect, (a) comply and ensure all tenants and subtenants, if
any, comply with all Environmental Laws and obtain and comply with and maintain,
and ensure that all tenants and subtenants, if any, obtain and comply with and
maintain, any and all licenses, approvals, notifications, registrations or
permits required by any Environmental Laws, (b) conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws, and (c) except as being
contested in good faith and by appropriate proceedings, promptly comply with all
orders and directives of any Governmental Authority regarding Environmental
Laws.

 

SECTION 6.11         Compliance with ERISA. In addition to and without limiting
the generality of Section 6.9, (a) except where the failure to so comply could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, (i) comply with applicable provisions of ERISA, the Code and the
regulations and published interpretations thereunder with respect to all
Employee Benefit Plans, (ii) not take any action or fail to take action the
result of which could reasonably be expected to result in a liability to the
PBGC or to a Multiemployer Plan, and (b) furnish to the Administrative Agent
upon the Administrative Agent’s request such additional information about any
Employee Benefit Plan as may be reasonably requested by the Administrative
Agent.

 

SECTION 6.12         Compliance with Agreements. Comply in all respects with
each term, condition and provision of all leases, agreements and other
instruments entered into in the conduct of its business including, without
limitation, any Material Contract, except as could not reasonably be expected to
have a Material Adverse Effect.

 

49

 

 

SECTION 6.13         Visits and Inspections. Permit representatives of the
Administrative Agent or any Lender, from time to time upon prior reasonable
notice and at such times during normal business hours, all at the expense of the
Borrower, to visit and inspect its properties; inspect, audit and make extracts
from its books, records and files, including, but not limited to, management
letters prepared by independent accountants; and discuss with its principal
officers, and its independent accountants, its business, assets, liabilities,
financial condition, results of operations and business prospects; provided that
excluding any such visits and inspections during the continuation of an Event of
Default, the Administrative Agent shall not exercise such rights more often than
once during any calendar year at the Borrower’s expense; provided further that
upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent or any Lender may do any of the foregoing at the expense of
the Borrower at any time during normal business hours without advance notice.

 

SECTION 6.14         Reserved.

 

SECTION 6.15         Hedge Agreement. Not later than 30 days after the Closing
Date, enter into and maintain at all times thereafter for a period of not less
than four years, Hedge Agreements with any Lender or other Persons acceptable to
the Administrative Agent, in an amount sufficient to cause at least 75% percent
of the aggregate principal amount of outstanding Indebtedness for borrowed money
of the Borrower and its Subsidiaries to be fixed rate Indebtedness.

 

SECTION 6.16         Use of Proceeds. The Borrower shall use the proceeds of the
Loans to refinance the $80,000,000 of outstanding term loans of the Borrower.

 

SECTION 6.17         Corporate Governance. (a) Maintain entity records and books
of account separate from those of any other entity which is an Affiliate of such
entity, (b) not commingle its funds or assets with those of any other entity
which is an Affiliate of such entity (except pursuant to cash management systems
reasonably acceptable to the Administrative Agent) and (c) provide that its
board of directors (or equivalent governing body) will hold all appropriate
meetings to authorize and approve such entity’s actions, which meetings will be
separate from those of any other entity which is an Affiliate of such entity.

 

SECTION 6.18         Further Assurances. Maintain the security interest created
by the Security Documents in accordance with the terms of the Security
Agreement, subject to the rights of the Borrower to dispose of the Collateral
pursuant to the Loan Documents; and make, execute and deliver all such
additional and further acts, things, deeds, instruments and documents as the
Administrative Agent or the Required Lenders (through the Administrative Agent)
may reasonably require for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or of renewing the
rights of the Lender Parties with respect to the Collateral as to which the
Collateral Agent, for the ratable benefit of the Secured Parties, has a
perfected Lien pursuant hereto or thereto, including, without limitation, filing
any financing or continuation statements under the UCC (or other similar laws)
in effect in any jurisdiction with respect to the security interests created
hereby or by the other Loan Documents.

 

SECTION 6.19         Restricted Payments of TGC. The Borrower, as the sole
shareholder of TGC, shall, to the extent that TGC is permitted to make
Restricted Payments under the TGC Credit Agreement, cause TGC to make such
Restricted Payments in the amounts and at the times required in order to enable
the Borrower to pay interest due on the Loans, to make any mandatory prepayments
of the Loans required to be made under the TGC Credit Agreement and to make any
other payment required to be made by Borrower under the Loan Documents.

 

50

 

 

ARTICLE VII

NEGATIVE COVENANTS

 

Until all of the Obligations (other than contingent, indemnification obligations
not then due) have been paid and satisfied in full in cash, and the Commitments
terminated, the Borrower will not, and, other than in the case of Sections 7.16
and 7.17, will not permit any of its Subsidiaries to.

 

SECTION 7.1           Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness except:

 

(a)          the Obligations and any refinancings, refundings, renewals or
extensions thereof; provided that (i) the principal amount of such Indebtedness
is not increased at the time of such refinancing, refunding, renewal or
extension except by an amount equal to a reasonable premium or other reasonable
amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder and (ii) the final maturity date and weighted average life of such
refinancing, refunding, renewal or extension shall not be prior to or shorter
than that applicable to the Indebtedness prior to such refinancing, refunding,
renewal or extension;

 

(b)          Indebtedness and obligations owing under Hedge Agreements entered
into in order to manage existing or anticipated interest rate, exchange rate or
commodity price risks or to secure feedstock or inventory and not for
speculative purposes;

 

(c)          Indebtedness existing on the Closing Date and listed on Schedule
5.27(a), and, other than in the case of the Existing Revolving Credit Facility,
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the principal amount of such Indebtedness is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder, (ii) the final maturity date
and weighted average life of such refinancing, refunding, renewal or extension
shall not be prior to or shorter than that applicable to the Indebtedness prior
to such refinancing, refunding, renewal or extension and (iii) any refinancing,
refunding, renewal or extension of any Subordinated Indebtedness shall be (A) on
subordination terms at least as favorable to the Lenders, (B) no more
restrictive on the Borrower and its Subsidiaries than the Subordinated
Indebtedness being refinanced, refunded, renewed or extended and (C) in an
amount not less than the amount outstanding at the time of such refinancing,
refunding, renewal or extension;

 

(d)          Indebtedness incurred in connection with Capital Leases of TGC for
barges used by TGC in the ordinary course of its business to transport its gas;

 

(e)          unsecured intercompany Indebtedness between the Borrower and its
Subsidiaries and TGC and its Subsidiaries;

 

(f)          Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or other similar instrument drawn against
insufficient funds in the ordinary course of business;

 

51

 

 

(g)          Indebtedness of TGC and its Subsidiaries in connection with the TGC
Credit Agreement, but in no event in excess of $100,000,000 and the TGC Notes,
but in no event in excess of $100,000,000, and, in each case, any refinancings,
refundings, renewals or extensions thereof; provided that (i) the principal
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (ii) the final maturity date and
weighted average life of such refinancing, refunding, renewal or extension shall
not be prior to or shorter than that applicable to the Indebtedness prior to
such refinancing, refunding, renewal or extension; provided, further that upon
any refinancing of any outstanding TGC Loans with Additional TGC Notes, the TGC
Revolving Credit Commitments shall be permitted to be reinstated in an amount
equal to the lesser of the principal amount of the TGC Loans subject to such
refinancing or $50,000,000;

 

(h)          Indebtedness under performance bonds, surety bonds, release, appeal
and similar bonds, statutory obligations or with respect to workers’
compensation claims, in each case incurred in the ordinary course of business,
and reimbursement obligations in respect of any of the foregoing; or

 

(i)          unsecured Indebtedness of TGC or any Subsidiary thereof not
otherwise permitted pursuant to this Section in an aggregate principal amount
not to exceed $10,000,000 at any time outstanding.

 

SECTION 7.2           Liens. Create, incur, assume or suffer to exist, any Lien
on or with respect to any of its Property, whether now owned or hereafter
acquired, except:

 

(a)          Liens created pursuant to the Loan Documents;

 

(b)          Liens in existence on the Closing Date and described on Schedule
5.27(b), including Liens incurred in connection with any refinancing, refunding,
renewal or extension of Indebtedness pursuant to Section 7.1(c) (solely to the
extent that such Liens were in existence on the Closing Date and described on
Schedule 5.27(b)); provided that the scope of any such Lien shall not be
increased, or otherwise expanded, to cover any additional property or type of
asset, as applicable, beyond that in existence on the Closing Date, except for
products and proceeds of the foregoing;

 

(c)          Liens for taxes, assessments and other governmental charges or
levies (excluding any Lien imposed pursuant to any of the provisions of ERISA)
(i) not yet due or as to which the period of grace (not to exceed 30 days), if
any, related thereto has not expired or (ii) which are being contested in good
faith and by appropriate proceedings if adequate reserves are maintained to the
extent required by GAAP;

 

(d)          the claims of materialmen, mechanics, carriers, warehousemen,
processors or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which (i) are not overdue for a period of more
than 30 days, or if more than 30 days overdue, no action has been taken to
enforce such Liens and such Liens are being contested in good faith and by
appropriate proceedings if adequate reserves are maintained to the extent
required by GAAP and (ii) do not, individually or in the aggregate, materially
impair the use thereof in the operation of the business of the Borrower or any
of its Subsidiaries;

 

(e)          deposits or pledges made in the ordinary course of business in
connection with, or to secure payment of, obligations under workers’
compensation, unemployment and health insurance and other types of social
security or similar legislation, or to secure the performance of bids, trade
contracts and leases (other than Indebtedness), statutory obligations, surety
bonds (other than bonds related to judgments or litigation), performance bonds
and other obligations of a like nature incurred in the ordinary course of
business, in each case, so long as no foreclosure sale or similar proceeding has
been commenced with respect to any portion of the Collateral on account thereof;

 

52

 

 

(f)          encumbrances in the nature of zoning restrictions, easements and
rights or restrictions of record on the use of real property or otherwise
disclosed by a survey or visual inspection, which in the aggregate are not
substantial in amount and which do not, in any case, detract from the value of
such property or impair the use thereof in the Borrower’s ordinary conduct of
business;

 

(g)          Liens incurred by TGC and its Subsidiaries in connection with the
TGC Credit Agreement and the TGC Notes, and, in each case, any refinancings,
refundings, renewals or extensions thereof; provided that the scope of any such
Lien shall not be increased, or otherwise expanded, to cover any additional
property or type of asset, as applicable, beyond that in existence on the
Closing Date, except for products and proceeds of the foregoing;

 

(h)          Liens on fixed or capital assets acquired, constructed or improved
by TGC or its Subsidiaries; provided that (i) such security interests and the
Indebtedness secured thereby are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, and (ii) such
security interests shall not apply to any other property or assets of the
Borrower or its Subsidiaries; and

 

(i)          Liens incurred by the Borrower or its Subsidiaries pursuant to any
Secured Hedge Agreement or Secured Cash Management Agreement, each as required
or permitted under this Agreement or the TGC Credit Agreement.

 

SECTION 7.3           Investments. Purchase, own, invest in or otherwise acquire
(in one transaction or a series of transactions), directly or indirectly, any
Capital Stock, interests in any partnership or joint venture (including, without
limitation, the creation or capitalization of any Subsidiary), evidence of
Indebtedness or other obligation or security, substantially all or a portion of
the business or assets of any other Person or any other investment or interest
whatsoever in any other Person, or make or permit to exist, directly or
indirectly, any loans, advances or extensions of credit to, or any investment in
cash or by delivery of Property in, any Person (all the foregoing,
“Investments”) except:

 

(a)          (i) Investments existing on the Closing Date in Subsidiaries
existing on the Closing Date, (ii) Investments existing on the Closing Date
(other than Investments in Subsidiaries existing on the Closing Date) and
described on Schedule 7.3 and (iii) Investments made after the Closing Date by
the Borrower in TGC;

 

(b)          Investments in cash and Cash Equivalents;

 

(c)          Investments by TGC or any of its Subsidiaries in the form of
Capital Expenditures permitted pursuant to this Agreement;

 

(d)          deposits made in the ordinary course of business to secure the
performance of leases or other obligations as permitted by Section 7.2;

 

(e)          Hedge Agreements permitted pursuant to Section 7.1;

 

(f)          purchases of assets in the ordinary course of business;

 

(g)          Investments in the form of intercompany Indebtedness permitted
pursuant to Section 7.1(e);

 

53

 

 

(i)          Investments by the Borrower or any Subsidiary thereof in each
other; and

 

(j)          So long as no Default or Event of Default shall have occurred and
be continuing, any loan or advance of funds by TGC (i) to the Borrower or (ii)
pursuant to the Intercompany Loan Agreement, but in each case only to the extent
permitted under the TGC Credit Agreement as in effect as of the date hereof.

 

For purposes of determining the amount of any Investment outstanding for
purposes of this Section 7.3, such amount shall be deemed to be the amount of
such Investment when made, purchased or acquired (without adjustment for
subsequent increases or decreases in the value of such Investment) less any
amount realized in respect of such Investment upon the sale, collection or
return of capital (not to exceed the original amount invested).

 

SECTION 7.4           Fundamental Changes. Consolidate with or merge into any
other Person or permit any other Person to merge into it, acquire any Person as
a new Subsidiary or acquire all or substantially all of the assets of any other
Person without the prior written approval of the Administrative Agent acting at
the direction of the Required Lenders; provided that the Borrower and its
Subsidiaries may merge into or consolidate with each other if (i) no Default or
Event of Default will result after giving effect to any such merger or
consolidation and (ii) in any such merger or consolidation the Borrower is the
surviving person.

 

SECTION 7.5           Asset Dispositions. Make any Asset Disposition except:

 

(a)          the sale of obsolete, worn-out or surplus assets no longer used or
usable in the business of TGC or any of its Subsidiaries;

 

(b)          sales by TGC or its Subsidiaries of inventory to Persons in the
ordinary course of their businesses and the granting of any option or other
right to purchase, lease or otherwise acquire inventory in the ordinary course
of TGC’s business or the business of its Subsidiaries;

 

(c)          sales or other dispositions by TGC or its Subsidiaries of any
Property, provided that (i) no Event of Default shall have occurred and be
continuing, (ii) the purchase price paid to TGC or its Subsidiaries for such
Property shall be no less than the fair market value of such Property as
determined in good faith by the Borrower at the time of such sale (provided that
details of such determination be made available to the Administrative Agent upon
request) and (iii) the aggregate purchase price paid to TGC or its Subsidiaries
for such Property during the same fiscal year pursuant to this clause (c) shall
not exceed $10,000,000; and

 

(d)          sales or other dispositions by the Borrower or its Subsidiaries of
Investments permitted by Section 7.3(a) of this Agreement for not less than fair
market value as determined in good faith by the Borrower at the time of such
sale (provided that the details of such determination be made available to the
Administrative Agent upon request).

 

SECTION 7.6           Restricted Payments. Declare or pay, directly or
indirectly, any dividend on, or make any payment or other distribution on
account of, or purchase, redeem, retire or otherwise acquire (directly or
indirectly), or set apart assets for a sinking or other analogous fund for the
purchase, redemption, retirement or other acquisition of, any class of Capital
Stock of the Borrower or any Subsidiary thereof, or make, directly or
indirectly, any distribution of cash, property or assets to the holders of
shares of any Capital Stock of the Borrower or any Subsidiary thereof (all of
the foregoing, the “Restricted Payments”) provided that:

 

54

 

 

(a)          the Borrower or any Subsidiary thereof may pay dividends in shares
of its own Qualified Capital Stock;

 

(b)          any Subsidiary of the Borrower may pay cash dividends to the
Borrower or ratably to all holders of its outstanding Qualified Capital Stock;

 

(c)          TGC may declare and make (and each Subsidiary of TGC may declare
and make to enable itself or TGC to do the same) Restricted Payments to the
Borrower, so that the Borrower may:

 

(i)          pay corporate operating (including, without limitation, directors
fees and expenses) and overhead expenses (including, without limitation, rent,
utilities and salary) in the ordinary course of business and fees and expenses
of attorneys, accountants, appraisers and the like;

 

(ii)         redeem, retire or otherwise acquire shares of its Capital Stock or
options or other equity or phantom equity in respect of its Capital Stock from
present or former officers, employees, directors or consultants (or their family
members or trusts or other entities for the benefit of any of the foregoing) or
make severance payments to such Persons in connection with the death, disability
or termination of employment or consultancy of any such officer, employee,
director or consultant to the extent that such purchase is made with the Net
Cash Proceeds of any offering of equity securities of or capital contributions
to the Borrower; and

 

(iii)        make cash payments under the Management Agreement; and

 

(d)          the Borrower may declare and make Restricted Payments to:

 

(i) redeem, retire or otherwise acquire shares of its Capital Stock or options
or other equity or phantom equity in respect of its Capital Stock from present
or former officers, employees, directors or consultants (or their family members
or trusts or other entities for the benefit of any of the foregoing) or make
severance payments to such Persons in connection with the death, disability or
termination of employment or consultancy of any such officer, employee, director
or consultant to the extent that such purchase is made with the Net Cash
Proceeds of any offering of equity securities of or capital contributions to the
Borrower; and

 

(ii) pay cash dividends ratably to all holders of its outstanding Qualified
Capital Stock (including the Sponsor and its Affiliates pursuant to the
Management Agreement), so long as (1) no Default or Event of Default shall have
occurred and be continuing, (2) no Lock-Up Period is in effect or (3) the
Borrower has not failed to make a mandatory prepayment pursuant to Section
2.4(b) because a TGC Dividend Block Event has occurred.

 

SECTION 7.7           Transactions with Affiliates. Directly or indirectly enter
into any transaction, including, without limitation, any purchase, sale, lease
or exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with (a) any officer, director, holder of
any Capital Stock in, or other Affiliate of, TGC, the Borrower or any of its
Subsidiaries, (b) any Affiliate of any such officer, director or holder or
(c) the Sponsor or any officer, director, holder of any Capital Stock in, or
other Affiliate of, the Sponsor, other than:

 

(i)          transactions among the Persons identified in clauses (a), (b) or
(c) above that are explicitly permitted by Sections 7.1, 7.2, 7.3, 7.4, 7.5, 7.6
and 7.13;

 

55

 

 



 



 

(ii)         transactions existing on the Closing Date and described on Schedule
7.7;

 

(iii)        other transactions in the ordinary course of business on terms as
favorable as would be obtained by it on a comparable arm’s-length transaction
with an independent, unrelated third party as determined in good faith by the
board of directors (or equivalent governing body) of the Borrower;

 

(iv)        employment and severance arrangements (including equity incentive
plans and employee benefit plans and arrangements) with their respective
officers and employees in the ordinary course of business;

 

(v)         payment of customary fees and reasonable out of pocket costs to, and
indemnities for the benefit of, directors, officers and employees of TGC, the
Borrower and its Subsidiaries in the ordinary course of business to the extent
attributable to the ownership or operation of the Borrower and its Subsidiaries;

 

(vi)        payments as contemplated under the Tax Sharing Agreement; and

 

(vii)       payment to the Sponsor or its designee of (A) fees and indemnities
in an amount not to exceed the amount set forth in the Management Agreement and
(B) reasonable out-of-pocket expenses; provided that, in either case set forth
in the foregoing clauses (A) or (B), no Event of Default shall have occurred and
be continuing prior thereto or as result thereof.

 

SECTION 7.8           Accounting Changes; Organizational Documents.

 

(a)          Change its Fiscal Year end, or make (without the consent of the
Administrative Agent) any material change in its accounting treatment and
reporting practices except as required by GAAP.

 

(b)          Amend, modify or change its articles of incorporation (or corporate
charter or other similar organizational documents) or amend, modify or change
its bylaws (or other similar documents) in any manner materially adverse to the
rights or interests of the Lenders.

 

SECTION 7.9           Reserved.

 

SECTION 7.10         No Further Negative Pledges; Restrictive Agreements.

  

(a)          Enter into, assume or be subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for such obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Loan Documents, (ii)
pursuant to the TGC Note Purchase Agreement and the documents related thereto,
(iii) pursuant to the TGC Credit Agreement and the documents related thereto,
(iv) pursuant to any document or instrument governing Indebtedness incurred
pursuant to Section 7.1(h); provided, that any such restriction contained
therein relates only to the asset or assets acquired in connection therewith
(v) restrictions contained in the organizational documents of the Borrower as of
the Closing Date and (vi) restrictions in connection with any Permitted Lien or
any document or instrument governing any Permitted Lien (provided, that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien).

 

56

 

 

(b)          Create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction on the ability of the Borrower or any
Subsidiary thereof to (i) pay dividends or make any other distributions to the
Borrower or any Subsidiary on its Capital Stock or with respect to any other
interest or participation in, or measured by, its profits, (ii) pay any
Indebtedness or other obligation owed to the Borrower, (iii) make loans or
advances to the Borrower or any Subsidiary, (iv) sell, lease or transfer any of
its properties or assets to the Borrower or any Subsidiary or (v) act as a
guarantor pursuant to the Loan Documents or any renewals, refinancings,
exchanges, refundings or extension thereof, except (in respect of any of the
matters referred to in clauses (i) through (v) above) for such encumbrances or
restrictions existing under or by reason of (A) this Agreement and the other
Loan Documents, (B) the TGC Note Purchase Agreement and the documents related
thereto as the same exist on the date hereof, (C) pursuant to the TGC Credit
Agreement and the documents related thereto, (D), Applicable Law, (E) any
document or instrument governing Indebtedness incurred pursuant to Section
7.1(h) (provided, that any such restriction contained therein relates only to
the asset or assets acquired in connection therewith), (F) any Permitted Lien or
any document or instrument governing any Permitted Lien (provided, that any such
restriction contained therein relates only to the asset or assets subject to
such Permitted Lien), (G) obligations that are binding on a Subsidiary at the
time such Subsidiary first becomes a Subsidiary of the Borrower, so long as such
obligations are not entered into in contemplation of such Person becoming a
Subsidiary, (H) customary restrictions contained in an agreement related to the
sale of Property (to the extent such sale is permitted pursuant to Section 7.5)
that limit the transfer of such Property pending the consummation of such sale,
(I) customary restrictions in leases, subleases, licenses and sublicenses or
asset sale agreements otherwise permitted by this Agreement so long as such
restrictions relate only to the assets subject thereto and (J) customary
provisions restricting assignment of any agreement entered into in the ordinary
course of business.

 

SECTION 7.11         Nature of Business. Engage or permit any Subsidiary to,
engage in any business other than the current business that it or its
Subsidiaries is currently engaged in including, but not limited to, the
distribution of natural gas, propane and synthetic natural gas including in
connection with additional clean and renewable energy alternatives, renewable
natural gas and liquefied natural gas (LNG), and any business activity
reasonably related or ancillary thereto.

 

SECTION 7.12         Amendments of Other Documents. Amend, modify, waive or
supplement (or permit modification, amendment, waiver or supplement of) any of
the terms or provisions of the Management Agreement, the Intercompany Loan
Agreement, the TGC Credit Agreement or any other Material Contract (other than
the TGC Note Purchase Agreement and the documents related thereto), in any
respect which would materially and adversely affect the rights or interests of
the Administrative Agent and the Lenders hereunder, in each case, without the
prior written consent of Required Lenders.

 

SECTION 7.13         Sale Leasebacks. Directly or indirectly become or remain
liable as lessee or as guarantor or other surety with respect to any lease,
whether an operating lease or a Capital Lease, of any Property (whether real,
personal or mixed), whether now owned or hereafter acquired, (a) which the
Borrower or any Subsidiary thereof has sold or transferred or is to sell or
transfer to a Person which is not the Borrower or Subsidiary of the Borrower or
(b) which the Borrower or any Subsidiary of the Borrower intends to use for
substantially the same purpose as any other Property that has been sold or is to
be sold or transferred by the Borrower or such Subsidiary to another Person
which is not the Borrower or Subsidiary of the Borrower in connection with such
lease.

 

SECTION 7.14         Reserved.

 

SECTION 7.15         Financial Covenants.

 

(a)          Consolidated Total Indebtedness to Consolidated Capitalization
Ratio. As of the last day of any fiscal quarter, permit the Consolidated Total
Indebtedness to Consolidated Capitalization Ratio to be greater than 67.5%.

 

57

 

 

(b)          Consolidated Interest Coverage Ratio. As of the last day of any
fiscal quarter, permit the Consolidated Interest Coverage Ratio to be less than
3.00 to 1.00.

 

SECTION 7.16         Limited Holding Company Status of the Borrower.

 

(a)          Hold any assets other than (i) the Capital Stock of TGC and
(ii) other miscellaneous non-material assets;

 

(b)          Have any liabilities other than (i) the liabilities under the Loan
Documents, (ii) liabilities incurred in connection with Hedge Agreements
required by Section 6.15, (iii) tax liabilities arising in the ordinary course
of business, (iv) Indebtedness permitted under Section 7.1, and (v) corporate,
administrative and operating expenses in the ordinary course of business; or

 

(c)          Engage in any activities or business other than (i) holding the
assets and incurring the liabilities described in this Section 7.16 and
activities incidental and related thereto or (ii) making payments, dividends,
distributions, issuances or other activities permitted pursuant to Sections 7.6
or 7.7.

 

SECTION 7.17         Reserved.

 

SECTION 7.18         Accounts. Maintain bank accounts or securities accounts
other than (i) the bank accounts and securities accounts listed in
Schedule 7.18, and (ii) additional bank accounts and securities accounts
established after the Closing Date for the working capital needs of the Borrower
which are subject to control agreements.

 

SECTION 7.19         Jurisdiction of Formation. Change their jurisdiction of
formation except upon not less than 90 days prior written notice to the
Administrative Agent.

 

SECTION 7.20         Foreign Assets Control Regulations. Use the proceeds of any
Extension of Credit:

 

(i)          to fund any operations of, to finance any investments or activities
in, or to make any payments to, any person named on the list of Specially
Designated Nationals or Blocked Persons maintained by the U.S. Department of the
Treasury's Office of Foreign Assets Control; or

 

(ii)         to fund any operations in, to finance any investments or activities
in, or to make any payments to, an agency of the government of a country, an
organization controlled by a country, or a person resident in a country that is
subject to a sanctions program administered by the U.S. Department of the
Treasury's Office of Foreign Assets Control under 31 C.F.R. Chapter V.

 

ARTICLE VIII

DEFAULT AND REMEDIES

 

SECTION 8.1           Events of Default. Each of the following shall constitute
an Event of Default:

 

(a)          Default in Payment of Principal of Loans. The Borrower shall
default in any payment of principal of any Loan when and as due (whether at
maturity, by reason of acceleration or otherwise).

 

58

 

 

(b)          Other Payment Default. The Borrower shall default in the payment
when and as due (whether at maturity, by reason of acceleration or otherwise) of
interest on any Loan or the payment of any other Obligation, and such default
shall continue for a period of 3 Business Days.

 

(c)          Misrepresentation. Any representation, warranty, certification or
statement of fact made or deemed made by or on behalf of the Borrower or any
Subsidiary thereof in this Agreement, in any other Loan Document, or in any
document delivered in connection herewith or therewith that is subject to
materiality or Material Adverse Effect qualifications, shall be incorrect or
misleading in any respect when made or deemed made or any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of the Borrower or any Subsidiary thereof in this Agreement, any other Loan
Document, or in any document delivered in connection herewith or therewith that
is not subject to materiality or Material Adverse Effect qualifications, shall
be incorrect or misleading in any material respect when made or deemed made.

 

(d)          Default in Performance of Certain Covenants. The Borrower shall
default in the performance or observance of any covenant or agreement contained
in Sections 6.4, 6.5(b), 6.9, 6.16 or Article VII.

 

(e)          Default in Performance of Other Covenants and Conditions. The
Borrower or any Subsidiary thereof shall default in the performance or
observance of any term, covenant, condition or agreement contained in this
Agreement (other than as specifically provided for in this Section) or any other
Loan Document and such default shall continue for a period of 30 days after the
earlier of (i) the Administrative Agent’s delivery of written notice thereof to
the Borrower and (ii) a Responsible Officer of the Borrower having obtained
knowledge thereof.

 

(f)          Indebtedness Cross-Default. The Borrower or any Subsidiary thereof
shall (i) default in the payment of any Indebtedness (other than the Loans) the
aggregate outstanding amount of which Indebtedness is in excess of the Threshold
Amount beyond the period of grace if any, provided in the instrument or
agreement under which such Indebtedness was created, or (ii) default in the
observance or performance of any other agreement or condition relating to any
Indebtedness (other than the Loans) the aggregate outstanding amount of which
Indebtedness is in excess of the Threshold Amount or contained in any instrument
or agreement evidencing, securing or relating thereto or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or holders of such Indebtedness
(or a trustee or agent on behalf of such holder or holders) to cause, with the
giving of notice and/or lapse of time, if required, any such Indebtedness to
become due prior to its stated maturity (any applicable grace period having
expired).

 

(g)          Other Cross-Defaults. The Borrower or any Subsidiary thereof shall
default in the payment when due, or in the performance or observance, of any
obligation or condition of any Material Contract, and in each case, any grace or
cure period thereunder shall have expired, unless, but only as long as, the
existence of any such default is being contested by the Borrower or any such
Subsidiary in good faith by appropriate proceedings and adequate reserves in
respect thereof have been established on the books of the Borrower to the extent
required by GAAP.

 

(h)          Change in Control. Any Change in Control shall occur.

 

(i)          Voluntary Bankruptcy Proceeding. The Borrower or any Subsidiary
thereof shall (i) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (ii) file a petition seeking to take advantage
of any other laws, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely and appropriate manner any petition filed
against it in an involuntary case under such bankruptcy laws or other laws,
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign, (v) admit in writing its inability to pay its
debts as they become due, (vi) make a general assignment for the benefit of
creditors, or (vii) take any corporate action for the purpose of authorizing any
of the foregoing.

 

59

 

 

(j)          Involuntary Bankruptcy Proceeding. A case or other proceeding shall
be commenced against the Borrower or any Subsidiary thereof in any court of
competent jurisdiction seeking (i) relief under the federal bankruptcy laws (as
now or hereafter in effect) or under any other laws, domestic or foreign,
relating to bankruptcy, insolvency, reorganization, winding up or adjustment of
debts, or (ii) the appointment of a trustee, receiver, custodian, liquidator or
the like for the Borrower or any Subsidiary thereof or for all or any
substantial part of their respective assets, domestic or foreign, and such case
or proceeding shall continue without dismissal or stay for a period of 60
consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy laws) shall be entered.

 

(k)          Failure of Agreements. Any provision of this Agreement or any
provision of any other Loan Document shall for any reason cease to be valid and
binding on the Borrower or any Subsidiary thereof party thereto or any such
Person shall so state in writing, or any Loan Document shall for any reason
cease to create a valid and perfected first priority Lien (subject to Permitted
Liens) on, or security interest in, any of the Collateral purported to be
covered thereby, in each case other than in accordance with the express terms
hereof or thereof.

 

(l)          ERISA Events. The occurrence of any of the following events:
(i) the Borrower or any ERISA Affiliate fails to make full payment when due of
all amounts which, under the provisions of any Pension Plan or Sections 412 or
430 of the Code, the Borrower or any ERISA Affiliate is required to pay as
contributions thereto and the resultant liability of the Borrower is in excess
of the Threshold Amount, or (ii) a Termination Event.

 

(m)          Judgment. A judgment or order for the payment of money which causes
the aggregate amount of all such judgments or orders (net of any amounts paid or
fully covered by independent third party insurance as to which the relevant
insurance company does not dispute coverage) to exceed the Threshold Amount
shall be entered against the Borrower or any Subsidiary thereof by any court and
such judgment or order shall continue without having been discharged, vacated or
stayed for a period of 60 consecutive days after the entry thereof.

 

(n)          Abandonment. Except for in the case of force majeure in which case
this Section 8.1(n) shall not apply, the Borrower or its Subsidiaries shall
abandon its business operations, which abandonment shall be deemed to have
occurred if the Borrower or its Subsidiaries fails, without reasonable cause, to
conduct business operations in the ordinary course for a continuous period of
more than 30 days.

 

(o)          Loss of Governmental Approvals. Any material Governmental Approvals
necessary (i) for the execution, delivery and performance by the Borrower or any
of its Subsidiaries of any of the Loan Documents or Material Contracts to which
it is a party, or for the performance by the Borrower of its material rights and
obligations under any of the Loan Documents or Material Contracts to which it is
a party or (ii) for the ownership, leasing or operation of any material portion
of the business of the Borrower or any of its Subsidiaries (determined on a
consolidated basis) as conducted as of the date hereof, shall be revoked,
terminated, withdrawn, suspended or materially modified unless (x) such
Governmental Approval is reinstated within 10 days after the occurrence of such
event (or such longer period as is necessary to reinstate such Governmental
Approval, so long as the Borrower or any of its Subsidiaries are diligently
pursuing such reinstatement and such extension of time does not result or could
reasonably be expected to result in a Material Adverse Effect), or (y) the
revocation, termination, withdrawal, suspension or modification of such
Governmental Approval does not result in or could not reasonably be expected to
result in a Material Adverse Effect.

 

60

 

 

(p)          Illegality. It becomes unlawful for the Borrower or its
Subsidiaries to perform any of its obligations under the Loan Documents (other
than an illegality referred to in Section 3.8) and such illegality could
reasonably be expected to have a Material Adverse Effect.

 

SECTION 8.2           Remedies. Upon the occurrence of an Event of Default, with
the consent of the Required Lenders, the Administrative Agent may, or upon the
request of the Required Lenders, the Administrative Agent shall, by notice to
the Borrower:

 

(a)          Acceleration; Termination of Credit Facility. Declare the principal
of and interest on the Loans at the time outstanding, and all other amounts owed
to the Lenders and to the Administrative Agent under this Agreement or any of
the other Loan Documents and all other Obligations, to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower, anything in this Agreement or the other Loan
Documents to the contrary notwithstanding, and terminate the Credit Facility and
any right of the Borrower to request borrowings thereunder; provided, that upon
the occurrence of an Event of Default specified in Section 8.1(i) or (j), the
Credit Facility shall be automatically terminated and all Obligations shall
automatically become due and payable without presentment, demand, protest or
other notice of any kind, all of which are expressly waived by the Borrower,
anything in this Agreement or in any other Loan Document to the contrary
notwithstanding.

 

(b)          General Remedies. Exercise on behalf of the Lender Parties all of
its other rights and remedies under this Agreement, the other Loan Documents and
Applicable Law, in order to satisfy all of the Obligations.

 

SECTION 8.3           Rights and Remedies Cumulative; Non-Waiver; etc.

  

(a)          The enumeration of the rights and remedies of the Administrative
Agent and the Lenders set forth in this Agreement is not intended to be
exhaustive and the exercise by the Administrative Agent and the Lenders of any
right or remedy shall not preclude the exercise of any other rights or remedies,
all of which shall be cumulative, and shall be in addition to any other right or
remedy given hereunder or under the other Loan Documents or that may now or
hereafter exist at law or in equity or by suit or otherwise. No delay or failure
to take action on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or privilege
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege or shall be construed to be a waiver of any Event of
Default. No course of dealing between the Borrower, the Administrative Agent and
the Lenders or their respective agents or employees shall be effective to
change, modify or discharge any provision of this Agreement or any of the other
Loan Documents or to constitute a waiver of any Event of Default.

 

(b)          Notwithstanding anything to the contrary contained herein or in any
other Loan Document, the authority to enforce rights and remedies hereunder and
under the other Loan Documents against the Borrower or any of them shall be
vested exclusively in, and all actions and proceedings at law in connection with
such enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.2 for the benefit of all the
Lenders; provided that the foregoing shall not prohibit (a) the Administrative
Agent from exercising on its own behalf the rights and remedies that inure to
its benefit (solely in its capacity as Administrative Agent) hereunder and under
the other Loan Documents, (b) any Lender from exercising setoff rights in
accordance with Section 10.4 (subject to the terms of Section 3.4), or (c) any
Lender from filing proofs of claim or appearing and filing pleadings on its own
behalf during the pendency of a proceeding relative to the Borrower under any
Debtor Relief Law; and provided, further, that if at any time there is no Person
acting as Administrative Agent hereunder and under the other Loan Documents,
then (i) the Required Lenders shall have the rights otherwise ascribed to the
Administrative Agent pursuant to Section 8.2 and (ii) in addition to the matters
set forth in clauses (b) and (c) of the preceding proviso, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.

 

61

 

 

SECTION 8.4           Crediting of Payments and Proceeds. In the event that the
Obligations have been accelerated pursuant to Section 8.2 or the Administrative
Agent or any Lender has exercised any remedy set forth in this Agreement or any
other Loan Document, all payments received by the Lenders upon the Secured
Obligations and all net proceeds from the enforcement of the Secured Obligations
shall be applied:

 

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts, including attorney fees, payable to the
Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders under the Loan Documents, including attorney fees, ratably among the
Lenders in proportion to the respective amounts described in this clause Second
payable to them;

 

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;

 

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and payment obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

Notwithstanding the foregoing, Secured Obligations arising under Secured Cash
Management Agreements and Secured Hedge Agreements shall be excluded from the
application described above if the Administrative Agent has not received written
notice thereof, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

 

SECTION 8.5           Administrative Agent May File Proofs of Claim. In case of
the pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

 

62

 

 

(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 3.3 and 10.3) allowed in such judicial
proceeding; and

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 3.3 and 10.3.

 

SECTION 8.6           Credit Bidding.

 

(a)          The Administrative Agent, on behalf of itself and the Lenders,
shall have the right to credit bid and purchase for the benefit of the
Administrative Agent and the Lenders all or any portion of Collateral at any
sale thereof conducted by the Administrative Agent under the provisions of the
UCC, including pursuant to Sections 9-610 or 9-620 of the UCC, at any sale
thereof conducted under the provisions of the United States Bankruptcy Code,
including Section 363 thereof, or a sale under a plan of reorganization, or at
any other sale or foreclosure conducted by the Administrative Agent (whether by
judicial action or otherwise) in accordance with Applicable Law.

 

(b)          Each Lender hereby agrees that, except as otherwise provided in any
Loan Documents or with the written consent of the Administrative Agent and the
Required Lenders, it will not take any enforcement action, accelerate
obligations under any Loan Documents, or exercise any right that it might
otherwise have under applicable law to credit bid at foreclosure sales, UCC
sales or other similar dispositions of Collateral.

 

ARTICLE IX

THE ADMINISTRATIVE AGENT

 

SECTION 9.1           Appointment and Authority.

 

(a)          Each of the Lenders hereby irrevocably designates and appoints
Wells Fargo to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and
neither the Borrower nor any Subsidiary thereof shall have rights as a third
party beneficiary of any of such provisions. It is understood and agreed that
the use of the term “agent” herein or in any other Loan Documents (or any other
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

63

 

 

(b)          The Administrative Agent shall also act as the Collateral Agent
under the Loan Documents, and each of the Lenders (including in its capacity as
a potential Hedge Bank or Cash Management Bank) hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by the Borrower to secure any of the Secured Obligations, together with
such powers and discretion as are reasonably incidental thereto (including,
without limitation, to enter into additional Loan Documents or supplements to
existing Loan Documents on behalf of the Lender Parties). In this connection,
the Administrative Agent, as Collateral Agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to this Article
IX for purposes of holding or enforcing any Lien on the Collateral (or any
portion thereof) granted under the Security Documents, or for exercising any
rights and remedies thereunder at the direction of the Administrative Agent),
shall be entitled to the benefits of all provisions of this Articles IX and X
(including Section 10.3, as though such co-agents, sub-agents and
attorneys-in-fact were the Collateral Agent under the Loan Documents) as if set
forth in full herein with respect thereto.

 

SECTION 9.2           Rights as a Lender. The Person serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, own securities of, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with the
Borrower or any Subsidiary or other Affiliate thereof as if such Person were not
the Administrative Agent hereunder and without any duty to account therefor to
the Lenders.

 

SECTION 9.3           Exculpatory Provisions.

 

(a)          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents. Without
limiting the generality of the foregoing, the Administrative Agent:

 

(i)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(ii)         shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or Applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(iii)        shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

64

 

 

(b)          The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Section 10.2 and Section 8.2)
or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final nonappealable judgment.
The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until notice describing such Default is given to the Administrative
Agent by the Borrower or a Lender.

 

(c)          The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

SECTION 9.4           Reliance by the Administrative Agent. The Administrative
Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan that by its terms must be fulfilled
to the satisfaction of a Lender or the Administrative Agent may presume that
such condition is satisfactory to such Lender unless the Administrative Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Administrative Agent may consult with legal counsel (who may
be counsel for TGC and the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

SECTION 9.5           Delegation of Duties. The Administrative Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub agents appointed by
the Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the Credit Facility as well as
activities as Administrative Agent. The Administrative Agent shall not be
responsible for the negligence or misconduct of any sub-agents except to the
extent that a court of competent jurisdiction determines in a final and non
appealable judgment that the Administrative Agent acted with gross negligence or
willful misconduct in the selection of such sub-agents.

 

65

 

 

SECTION 9.6           Resignation of Administrative Agent. The Administrative
Agent may at any time give notice of its resignation to the Lenders and the
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, in consultation with the Borrower, to appoint a successor,
which shall be a bank with an office in the United States, or an Affiliate of
any such bank with an office in the United States. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its resignation (or such earlier day as shall be agreed by the Required
Lenders) (the “Resignation Effective Date”), then the retiring Administrative
Agent may (but shall not be obligated to), on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

 

(a)          With effect from the Resignation Effective Date, (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders
under any of the Loan Documents, the retiring Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents. The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring Administrative Agent’s resignation hereunder and
under the other Loan Documents, the provisions of this Article and Section 10.3
shall continue in effect for the benefit of such retiring Administrative Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while the retiring Administrative
Agent was acting as Administrative Agent.

 

SECTION 9.7           Non-Reliance on Administrative Agent and Other Lenders.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

SECTION 9.8           No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the syndication agents, documentation agents,
co-agents, book managers, lead managers, arrangers, lead arrangers or
co-arrangers listed on the cover page or signature pages hereof shall have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.

 

66

 

 

SECTION 9.9           Collateral and Guaranty Matters.

 

(a)          Each of the Lenders (including in its or any of its Affiliate’s
capacities as a potential Hedge Bank or Cash Management Bank) irrevocably
authorize the Administrative Agent, at its option and in its discretion:

 

(i)          to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Loan Document (A) upon the payment in full of all Secured Obligations (other
than (1) contingent indemnification obligations and (2) obligations and
liabilities under Secured Cash Management Agreements or Secured Hedge Agreements
as to which arrangements satisfactory to the applicable Cash Management Bank or
Hedge Bank shall have been made), (B) that is sold or to be sold as part of or
in connection with any sale permitted hereunder or under any other Loan
Document, or (C) if approved, authorized or ratified in writing in accordance
with Section 10.2;

 

(ii)         to subordinate any Lien on any Collateral granted to or held by the
Administrative Agent under any Loan Document to the holder of any Permitted
Lien; and

 

(iii)        to release any guarantor from its obligations under any Loan
Documents if such Person ceases to be a Subsidiary as a result of a transaction
permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any guarantor from its obligations pursuant to this Section 9.9. In each case as
specified in this Section 9.9, the Administrative Agent will, at the Borrower’s
expense, execute and deliver to the Borrower such documents as the Borrower may
reasonably request to evidence the release of such item of Collateral from the
assignment and security interest granted under the Security Documents or to
subordinate its interest in such item, or to release such guarantor from its
obligations, in each case in accordance with the terms of the Loan Documents and
this Section 9.9. In the case of any such sale, transfer or disposal of any
property constituting Collateral in a transaction constituting an Asset
Disposition permitted pursuant to Section 7.5, the Liens created by any of the
Security Documents on such property shall be automatically released without need
for further action by any person.

 

(b)          The Administrative Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by the Borrower in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

SECTION 9.10         Secured Hedge Agreements and Secured Cash Management
Agreements. No Cash Management Bank or Hedge Bank that obtains the benefits of
Section 8.4 or any Collateral by virtue of the provisions hereof or of any
Security Document shall have any right to notice of any action or to consent to,
direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Secured Cash Management Agreements
and Secured Hedge Agreements unless the Administrative Agent has received
written notice of such Secured Cash Management Agreements and Secured Hedge
Agreements, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

 

67

 

 

ARTICLE X

MISCELLANEOUS

 

SECTION 10.1         Notices.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in paragraph (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by facsimile as
follows:

 

If to the Borrower:

 

HGC Holdings LLC
745 Fort Street

Honolulu, HI 96813

United States of America
Attention of: Jeffrey M. Kissel, President and Chief Executive Officer
Telephone No.: (808) 535-5908

Facsimile No.: (808) 535-5943

E-mail: JKissel@hawaiigas.com

 

With copies to:

 

HGC Holdings LLC

745 Fort Street

Suite 1800

Honolulu, HI 96813

United States of America

Attention of: Nathan C. Nelson, General Counsel

Telephone No.: (808) 535-5912

Facsimile No.: (808) 535-5943

E-mail: NNelson@hawaiigas.com

 

If to Wells Fargo as
Administrative
Agent:

 

Wells Fargo Bank, National Association

1525 West W.T. Harris Boulevard

Mail Code: D1109-019

Charlotte, NC 28262

Attn: Syndication Agency Services

Telephone: 704-590-2706

Facsimile: 704-590-2790

Email:  agencyservices.requests@wellsfargo.com

 

If to any Lender:

 

To the address set forth on the Register

 

68

 

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)          Electronic Communications. Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that is incapable of receiving notices under
such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications. Unless the Administrative Agent
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next business day for the recipient.

 

(c)          Administrative Agent’s Office. The Administrative Agent hereby
designates its office located at the address set forth above, or any subsequent
office which shall have been specified for such purpose by written notice to the
Borrower and Lenders, as the Administrative Agent’s Office referred to herein,
to which payments due are to be made and at which Loans will be disbursed.

 

(d)          Change of Address, Etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

 

(e)          Platform.

 

(i)          The Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make the Communications (as defined below) available the
Lenders by posting the Communications on Debt Domain, Intralinks, Syndtrak or a
substantially similar electronic transmission system.

 

(ii)         The Platform is provided “as is” and “as available.” The Agent
Parties (as defined below) do not warrant the adequacy of the Platform and
expressly disclaim liability for errors or omissions in the Communications. No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or the
Platform. In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to the Borrower,
any Lender or any other Person or entity for damages of any kind, including,
without limitation, direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s or the Administrative Agent’s transmission of communications
through the Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material that the Borrower
provides to the Administrative Agent pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent or any Lender by means of electronic communications pursuant to this
Section, including through the Platform.

 

69

 

 

SECTION 10.2         Amendments, Waivers and Consents. Except as set forth below
or as specifically provided in any Loan Document, any term, covenant, agreement
or condition of this Agreement or any of the other Loan Documents may be amended
or waived by the Lenders, and any consent given by the Lenders, if, but only if,
such amendment, waiver or consent is in writing signed by the Required Lenders
(or by the Administrative Agent with the consent of the Required Lenders) and
delivered to the Administrative Agent and, in the case of an amendment, signed
by the Borrower; provided, that no amendment, waiver or consent shall:

 

(a)          waive, extend or postpone any date fixed by this Agreement or any
other Loan Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document without the written consent of each Lender
directly and adversely affected thereby;

 

(b)          reduce the principal of, or the rate of interest specified herein
on, any Loan, or (subject to clause (ii) of the second proviso to this Section)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender directly and adversely affected
thereby; provided that only the consent of the Required Lenders shall be
necessary (i) to waive any obligation of the Borrower to pay interest at the
rate set forth in Section 3.1(c) during the continuance of an Event of Default
or (ii) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder;

 

(c)          change Section 3.6 or Section 8.4 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender directly and adversely affected thereby;

 

(d)          change Section 2.4(b) in a manner that would alter the order of
application of amounts prepaid pursuant thereto without the written consent of
each Lender directly and adversely affected thereby;

 

(e)          except as otherwise permitted by this Section 10.2, change any
provision of this Section or reduce the percentages specified in the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender directly affected thereby;

 

(f)          consent to the assignment or transfer by the Borrower of its rights
and obligations under any Loan Document to which it is a party (except as
permitted pursuant to Section 7.4), in each case, without the written consent of
each Lender; or

 

70

 

 

(g)          release all or substantially all of the Collateral or release any
Security Document (other than as authorized in Section 9.9 or as otherwise
specifically permitted or contemplated in this Agreement, the MHGCI Guaranty
Agreement or any other applicable Security Document) without the written consent
of each Lender;

 

provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto, and (iii) the Administrative Agent and the Borrower shall be
permitted to amend any provision of the Loan Documents (and such amendment shall
become effective without any further action or consent of any other party to any
Loan Document) if the Administrative Agent and the Borrower shall have jointly
identified an obvious error or any error or omission of a technical or
immaterial nature in any such provision. Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder.

 

SECTION 10.3         Expenses; Indemnity.

 

(a)          Costs and Expenses. The Borrower shall pay (i) all reasonable and
documented out of pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented fees, charges and
disbursements of one legal counsel (and, solely in the case of a conflict of
interest, one additional counsel, and, if reasonably necessary, one local
counsel in any relevant material jurisdiction to all such persons) for the
Administrative Agent), and shall pay all fees and time charges and disbursements
for attorneys who may be employees of the Administrative Agent, in connection
with the syndication of the Credit Facility, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii)  all out of pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of one legal counsel (and, solely in the case of a conflict of
interest, one additional counsel, and, if reasonably necessary, one local
counsel in any relevant material jurisdiction to all such persons) for the
Administrative Agent or any Lender), and shall pay all fees and time charges for
attorneys who may be employees of the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

71

 

 

(b)          Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, and shall pay or
reimburse any such Indemnitee for, any and all losses, claims (including,
without limitation, any Environmental Claims), damages, liabilities and related
expenses (including the fees, charges and disbursements of any one legal counsel
(and, solely in the case of a conflict of interest, one additional counsel, and,
if reasonably necessary, one local counsel in any relevant material jurisdiction
to all such persons) for any Indemnitee), and shall indemnify and hold harmless,
each Indemnitee from, and shall pay or reimburse any such Indemnitee for, all
fees and time charges and disbursements for attorneys who may be employees of
any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrower), other than such Indemnitee and its Related
Parties, arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby (including, without limitation,
the Transactions), (ii) any Loan or the use or proposed use of the proceeds
therefrom, (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any
Subsidiary thereof, or any Environmental Claim to the extent related to the
Borrower or any Subsidiary, (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or any Subsidiary thereof, and regardless of whether any Indemnitee is
a party thereto, or (v) any claim (including, without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent or any Lender is a party thereto) and the
prosecution and defense thereof, arising out of or in any way connected with the
Loans, this Agreement, any other Loan Document, or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby, including without limitation, reasonable and documented attorneys and
consultant’s fees, provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee, or (y) result from a claim brought by the
Borrower or any Subsidiary thereof against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document, if
the Borrower or such Subsidiary has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
This Section 10.3(b) shall not apply to taxes except for Taxes arising from a
non-Tax claim.

 

(c)          Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under clause (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof) or any Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent) or such
Related Party, as the case may be, such Lender’s pro rata share (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent (or any such sub-agent)
in its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) in connection with
such capacity. The obligations of the Lenders under this clause (c) are subject
to the provisions of Section 3.7.

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by Applicable Law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof. No Indemnitee referred to in clause (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

(e)          Payments. All amounts due under this Section shall be payable
promptly after demand therefor.

 

(f)          Survival. Each party’s obligations under this Section shall survive
the termination of the Loan Documents and payment of the obligations hereunder.

 

72

 

 

SECTION 10.4         Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
Applicable Law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or any of their respective
Affiliates, irrespective of whether or not such Lender or any such Affiliate
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower may be contingent or unmatured or are
owed to a branch or office of such Lender or such Affiliate different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness; provided that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 8.4 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided that the failure to give such notice shall not affect the validity of
such setoff and application.

 

SECTION 10.5         Governing Law; Jurisdiction, Etc.

 

(a)          Governing Law. This Agreement and the other Loan Documents and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

 

(b)          Submission to Jurisdiction. The Borrower irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Administrative Agent, any Lender
or any Related Party of the foregoing in any way relating to this Agreement or
any other Loan Document or the transactions relating hereto or thereto, in any
forum other than the courts of the State of New York sitting in New York County,
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by Applicable Law, in such federal court.  Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any other Loan Document shall affect any right that the Administrative Agent,
any Lender may otherwise have to bring any action or proceeding relating to this
Agreement or any other Loan Document against the Borrower or its properties in
the courts of any jurisdiction.

 

(c)          Waiver of Venue. The Borrower irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

73

 

 

(d)          Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 10.1. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by Applicable Law.

 

SECTION 10.6         Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 10.7         Reversal of Payments. To the extent the Borrower makes a
payment or payments to the Administrative Agent for the ratable benefit of the
Lenders or the Administrative Agent receives any payment or proceeds of the
Collateral which payments or proceeds or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds repaid, the Obligations or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if such payment or proceeds had not been received by the Administrative
Agent.

 

SECTION 10.8         Injunctive Relief. The Borrower recognizes that, in the
event the Borrower fails to perform, observe or discharge any of its obligations
or liabilities under this Agreement, any remedy of law may prove to be
inadequate relief to the Lenders. Therefore, the Borrower agrees that the
Lenders, at the Lenders’ option, shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

 

SECTION 10.9         Accounting Matters. If at any time any change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

74

 

 

SECTION 10.10         Successors and Assigns; Participations.

 

(a)          Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of paragraph (d) of this Section or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph (f)
of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)          Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Loans at the time owing to it);
provided that, in each case with respect to any Credit Facility, any such
assignment shall be subject to the following conditions:

 

(i)          Minimum Amounts.

 

(A)         in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and/or the Loans at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)         in any case not described in paragraph (b)(i)(A) of this Section,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

 

(ii)         Required Consents. No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:

 

(A)         the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(B)         the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of the Term Loans to a Person that is not a Lender, an Affiliate of such Lender
or an Approved Fund.

 

(iii)        Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee of $3,500 for each assignment;
provided that (A) only one such fee will be payable in connection with
simultaneous assignments to two or more Approved Funds by a Lender and (B) the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

75

 

 

(iv)        No Assignment to Certain Persons. Subject to clause (vii) below, no
such assignment shall be made to (A) the Borrower, any of the Borrower’s
Subsidiaries or Affiliates or the Sponsor or any of its Affiliates (including
without limitation, any Excluded Entity) or (B) to any Defaulting Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

 

(v)         No Assignment to Natural Persons. No such assignment shall be made
to a natural Person.

 

(vi)        Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested, but not funded by, the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (A) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon), and (B) acquire (and fund as appropriate) its full pro rata share of
all Loans in accordance with the Term Loan Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under Applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

 

(vii)       Sponsor Entity Assignments. Notwithstanding anything else to the
contrary contained in this Agreement, any Lender may assign all or a portion of
its Term Loans to the Sponsor or any of its Affiliates in accordance with
Section 10.10(b); provided that:

 

(A)         no Default or Event of Default has occurred or is continuing or
would result therefrom;

 

(B)         any such Term Loans assigned shall be automatically and permanently
cancelled for upon the effectiveness of such assignment and will thereafter no
longer be outstanding for any purpose hereunder;

 

(C)         no such Term Loan may be assigned pursuant to this clause (vii), if
after giving effect to such assignment, the Sponsor or any of its Affiliates in
the aggregate would own in excess of 20% of the Total Credit Exposure of all
Lenders;

 

(D)         the Sponsor or any of its Affiliates shall make a representation
that, as of the date of any such assignment, it is not in possession of any
information regarding the Borrower or any of its Subsidiaries, or their assets,
their ability to perform any of their obligations under the Loan Documents or
any other matter that may be material to a decision by any Lender to participate
in any such assignment or any of the transactions contemplated thereby and that
has not previously been disclosed to the Administrative Agent and the Lenders;

 

76

 

 

(E)         the Sponsor or any of its Affiliates shall have any right to (i)
attend (including by telephone) any meeting or discussions (or portion thereof)
among the Administrative Agent or any Lender to which representatives of the
Borrower are not invited, and (ii) receive any information or material prepared
by Administrative Agent or any Lender or any communication by or among
Administrative Agent and/or one or more Lenders, except to the extent such
information or materials have been made available to the Borrower or its
representatives (and in any case, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans required to
be delivered to Lenders pursuant to Article II), or (iii) make or bring (or
participate in, other than as a passive participant in or recipient of its pro
rata benefits of) any claim, in its capacity as a Lender, against Administrative
Agent, the Collateral Agent or any other Lender with respect to any duties or
obligations or alleged duties or obligations of such Agent or any other such
Lender under the Loan Documents;

 

(F)         for purposes of determining whether the Required Lenders have (i)
consented (or not consented) to any amendment, modification, waiver, consent or
other action with respect to any of the terms of any Loan Document or any
departure by the Borrower therefrom, (ii) otherwise acted on any matter related
to any Loan Document, or (iii) directed or required the Administrative Agent,
Collateral Agent or any Lender to undertake any action (or refrain from taking
any action) with respect to or under any Loan Document: the Total Credit
Exposure of the Sponsor or any of its Affiliates shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders have
taken or consented to any actions;

 

(G)         if a case under Title 11 of the United States Code is commenced
against the Borrower, the Borrower shall seek (and the Sponsor or any of its
Affiliates shall consent) to provide that the vote of the Sponsor or any of its
Affiliates (in its capacity as a Lender) with respect to any plan of
reorganization of the Borrower shall not be counted except that the Sponsor’s or
any of its Affiliates’ vote (in its capacity as a Lender) may be counted to the
extent any such plan of reorganization proposes to treat the Obligations held by
the Sponsor or any of its Affiliates in a manner that is less favorable in any
material respect to the Sponsor or any of its Affiliates than the proposed
treatment of similar Obligations held by Lenders that are not Affiliates of the
Borrower;

 

(H)         the Sponsor or any of its Affiliates hereby irrevocably appoints the
Administrative Agent (such appointment being coupled with an interest) as the
Sponsor’s or any of its Affiliates’ attorney-in-fact, with full authority in the
place and stead of the Sponsor or any of its Affiliates and in the name of the
Sponsor or any of its Affiliates, from time to time in the Administrative
Agent’s discretion to take any action and to execute any instrument that the
Administrative Agent may deem reasonably necessary to carry out the provisions
of paragraph (G) above; and

 

(I)         the Borrower has authorized and consented to such assignment in
writing in its sole discretion.

 

77

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.8, 3.9, 3.10, 3.11 and 10.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

 

(c)          Register. The Administrative Agent, acting solely for this purpose
as an agent of the Borrower, shall maintain at one of its offices in Charlotte,
North Carolina, a copy of each Assignment and Assumption Agreement delivered to
it and a register for the recordation of the names and addresses of the Lenders,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender (but only to the extent of entries in the
Register that are applicable to such Lender), at any reasonable time and from
time to time upon reasonable prior notice.

 

(d)          Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower or the Administrative Agent, sell participations to
any Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries including without limitation, any Excluded Entity)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including the Loans owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 10.3(c) with respect to any payments made by such Lender
to its Participant(s).

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver or modification described in Section
10.2 that directly affects such Participant and could not be affected by a vote
of the Required Lenders. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.8, 3.9, 3.10 and 3.11 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section; provided that such Participant agrees to be
subject to the provisions of Section 3.12 as if it were an assignee under
paragraph (b) of this Section. Each Lender that sells a participation agrees, at
the Borrower's request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 3.12 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 10.4 as though it were a Lender; provided
that such Participant agrees to be subject to Section 3.6 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any Participant or any information
relating to a Participant’s interest in any Commitments, Loans or its other
obligations under any Loan Document) except to the extent that such disclosure
is necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

 

78

 

 

(e)          Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 3.10 and 3.11 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent. No
Participant shall be entitled to the benefits of Section 3.11 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with Section
3.11(e) as though it were a Lender.

 

(f)          Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

SECTION 10.11         Treatment of Certain Information; Confidentiality. Each of
the Administrative Agent and the Lenders agrees to maintain the confidentiality
of the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Related Parties (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by, or required to be
disclosed to, any rating agency, or regulatory or similar authority purporting
to have jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by Applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies under this Agreement, under any
other Loan Document or under any Secured Hedge Agreement or Secured Cash
Management Agreement, or any action or proceeding relating to this Agreement,
any other Loan Document or any Secured Hedge Agreement or Secured Cash
Management Agreement, or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights and obligations
under this Agreement, or (ii) any actual or prospective party (or its Related
Parties) to any swap, derivative or other transaction under which payments are
to be made by reference to the Borrower and its obligations, this Agreement or
payments hereunder, (iii) to an investor or prospective investor in an Approved
Fund that also agrees that Information shall be used solely for the purpose of
evaluating an investment in such Approved Fund, (iv) to a trustee, collateral
manager, servicer, backup servicer, noteholder or secured party in an Approved
Fund in connection with the administration, servicing and reporting on the
assets serving as collateral for an Approved Fund, or (v) to a nationally
recognized rating agency that requires access to information regarding the
Borrower and its Subsidiaries, the Loans and the Loan Documents in connection
with ratings issued with respect to an Approved Fund; (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Credit Facility or (ii) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the Credit Facility; (h) with the consent of the Borrower,
(i) to Gold Sheets and other similar bank trade publications, such information
to consist of deal terms and other information customarily found in such
publications, (j) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower or (k) to
governmental regulatory authorities in connection with any regulatory
examination of the Administrative Agent or any Lender or in accordance with the
Administrative Agent’s or any Lender’s regulatory compliance policy if the
Administrative Agent or such Lender deems necessary for the mitigation of claims
by those authorities against the Administrative Agent or such Lender or any of
its subsidiaries or affiliates. For purposes of this Section, “Information”
means all information received from the Borrower or any Subsidiary thereof
relating to the Borrower or any Subsidiary thereof or any of their respective
businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any Subsidiary thereof; provided that, in the case
of information received from the Borrower or any Subsidiary thereof after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

 

79

 

 

SECTION 10.12         Performance of Duties. The Borrower’s obligations under
this Agreement and each of the other Loan Documents shall be performed by the
Borrower at its sole cost and expense.

 

SECTION 10.13         All Powers Coupled with Interest. All powers of attorney
and other authorizations granted to the Lenders, the Administrative Agent and
any Persons designated by the Administrative Agent or any Lender pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied, any of the Commitments remain in
effect or the Credit Facility has not been terminated.

 

SECTION 10.14         Survival.

 

(a)          All representations and warranties set forth in Article V and all
representations and warranties contained in any certificate, or any of the Loan
Documents (including, but not limited to, any such representation or warranty
made in or in connection with any amendment thereto) shall constitute
representations and warranties made under this Agreement. All representations
and warranties made under this Agreement shall be made or deemed to be made at
and as of the Closing Date (except those that are expressly made as of a
specific date), shall survive the Closing Date and shall not be waived by the
execution and delivery of this Agreement, any investigation made by or on behalf
of the Lenders or any borrowing hereunder.

 

(b)          Notwithstanding any termination of this Agreement, the indemnities
to which the Administrative Agent and the Lenders are entitled under the
provisions of this Article X and any other provision of this Agreement and the
other Loan Documents shall continue in full force and effect and shall protect
the Administrative Agent and the Lenders against events arising after such
termination as well as before.

 

SECTION 10.15         Titles and Captions. Titles and captions of Articles,
Sections and subsections in, and the table of contents of, this Agreement are
for convenience only, and neither limit nor amplify the provisions of this
Agreement.

 

80

 

 

SECTION 10.16         Severability of Provisions. Any provision of this
Agreement or any other Loan Document which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective only to the extent
of such prohibition or unenforceability without invalidating the remainder of
such provision or the remaining provisions hereof or thereof or affecting the
validity or enforceability of such provision in any other jurisdiction.

 

SECTION 10.17         Counterparts; Integration; Effectiveness; Electronic
Execution.

 

(a)          Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents, and any separate letter agreements with respect to fees payable
to the Administrative Agent, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.1, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Agreement

 

(b)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

SECTION 10.18         Term of Agreement. This Agreement shall remain in effect
from the Closing Date through and including the date upon which all Obligations
(other than contingent indemnification obligations not then due) arising
hereunder or under any other Loan Document shall have been indefeasibly and
irrevocably paid and satisfied in full. No termination of this Agreement shall
affect the rights and obligations of the parties hereto arising prior to such
termination or in respect of any provision of this Agreement which survives such
termination.

 

SECTION 10.19         USA PATRIOT Act. The Administrative Agent and each Lender
hereby notifies the Borrower that pursuant to the requirements of the PATRIOT
Act, it is required to obtain, verify and record information that identifies the
Borrower and any guarantors, which information includes the name and address of
the Borrower and each guarantor and other information that will allow such
Lender to identify the Borrower or such guarantor in accordance with the PATRIOT
Act.

 

SECTION 10.20         Independent Effect of Covenants. The Borrower expressly
acknowledges and agrees that each covenant contained in Articles VI or VII
hereof shall be given independent effect. Accordingly, the Borrower shall not
engage in any transaction or other act otherwise permitted under any covenant
contained in Articles VI or VII, before or after giving effect to such
transaction or act, the Borrower shall or would be in breach of any other
covenant contained in Articles VI or VII.

 

SECTION 10.21         Inconsistencies with Other Documents. In the event there
is a conflict or inconsistency between this Agreement and any other Loan
Document, the terms of this Agreement shall control; provided that any provision
of the Security Documents which imposes additional burdens on the Borrower or
any of its Subsidiaries or further restricts the rights of the Borrower or any
of its Subsidiaries or gives the Collateral Agent or Lenders additional rights
shall not be deemed to be in conflict or inconsistent with this Agreement and
shall be given full force and effect.

 

[Signature pages to follow]

 

81

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
under seal by their duly authorized officers, all as of the day and year first
written above.

 

  HGC HOLDINGS LLC, as Borrower       By:  /s/ Jeffrey M. Kissel   Name:
 Jeffrey M. Kissel   Title:  Chief Executive officer and President

 



HGC Holdings LLC Credit Agreement

 

 

 

 

  AGENTS AND LENDERS:       WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent and Lender       By:  /s/ Yann Blindert   Name:  Yann
Blindert   Title:  Director

 



HGC Holdings LLC Credit Agreement

 

 

 





 

  UNION BANK, N.A., as Lender       By: /s/ Jeffrey Fesenmaier   Name: Jeffrey
Fesenmaier   Title: Vice President

 

HGC Holdings LLC Credit Agreement

 

 

 

 

  BANK OF HAWAII, as Lender       By: /s/ Donovan Koki   Name: Donovan Koki  
Title: Senior Vice President

 

HGC Holdings LLC Credit Agreement

 

 

 

 

  CENTRAL PACIFIC BANK, as Lender       By: /s/ Garrett Grace   Name: Garrett
Grace   Title: Senior Vice President

 

HGC Holdings LLC Credit Agreement

 

 

 

 

  AMERICAN SAVINGS BANK, F.S.B., as   Lender       By: /s/ Edward Chin   Name:
Edward Chin   Title: Vice President

 

HGC Holdings LLC Credit Agreement

 

 

 

 

  FIRST COMMERCIAL BANK NEW YORK   BRANCH, as Lender       By: /s/ Jason Lee  
Name: Jason Lee   Title: V.P. and General Manager

 

HGC Holdings LLC Credit Agreement

 

 

 

 

  HUA NAN COMMERCIAL BANK, LTD.,   LOS ANGELES BRANCH, as Lender       By: /s/
Oliver C. H. Hsu   Name: Oliver C. H. Hsu   Title: VP & General Manager

 

HGC Holdings LLC Credit Agreement

 

 

 

 

  TAIWAN BUSINESS BANK LOS ANGELES   BRANCH, as Lender       By: /s/ Alex Wang  
Name: Alex Wang   Title: S.V.P. & General Manager

 

HGC Holdings LLC Credit Agreement

 

 

 

 

  TAIWAN COOPERATIVE BANK, LOS   ANGELES BRANCH, as Lender       By: /s/ Li Hua
Huang   Name: Li Hua Huang   Title: VP & General Manager

 

HGC Holdings LLC Credit Agreement

  

 

 

 

COMMITMENTS

 

Name of Lender  Term Loan Commitment  Wells Fargo Bank, National Association 
$14,285,714.29  Union Bank, N.A.  $13,142,857.14  Bank of Hawaii 
$11,428,571.42  Central Pacific Bank  $11,428,571.42  American Savings Bank,
F.S.B.  $8,571,428.57  First Commercial Bank New York Branch  $5,285,714.29  Hua
Nan Commercial Bank, Ltd. Los Angeles Branch  $5,285,714.29  Taiwan Business
Bank, Los Angeles Branch  $5,285,714.29  Taiwan Cooperative Bank, Los Angeles
Branch  $5,285,714.29  TOTAL  $80,000,000.00 

 



HGC Holdings LLC Credit Agreement

 



 

